Exhibit 10.15

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,

as Depositor

BEAR STEARNS ARM TRUST 2007-2,

as Issuing Entity

CITIBANK, N.A.,

as Indenture Trustee

WELLS FARGO BANK, N.A.,

as Master Servicer and Securities Administrator

and

ALESCO LOAN HOLDINGS TRUST,

as Mortgage Loan Seller

 

--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

Dated as of June 29, 2007

 

--------------------------------------------------------------------------------

Structured Asset Mortgage Investments II Inc.

Bear Stearns ARM Trust 2007-2,

Mortgage-Backed Notes, Series 2007-2



--------------------------------------------------------------------------------

   ARTICLE I       DEFINITIONS   

Section 1.01.

  

Definitions

   2

Section 1.02.

  

Other Definitional Provisions.

   2    ARTICLE II       CONVEYANCE OF MORTGAGE LOANS   

Section 2.01.

  

Conveyance of Mortgage Loans to Issuing Entity

   3

Section 2.02.

  

Acceptance of Mortgage Loans by the Issuing Entity.

   5

Section 2.03.

  

Substitution of Mortgage Loans

   9

Section 2.04.

  

Representations and Warranties Concerning the Depositor

   11

Section 2.05.

  

Representations and Warranties Regarding the Master Servicer

   12    ARTICLE III       ADMINISTRATION AND SERVICING OF MORTGAGE LOANS   

Section 3.01.

  

Master Servicer

   14

Section 3.02.

  

Monitoring of Servicers

   15

Section 3.03.

  

Fidelity Bond

   16

Section 3.04.

  

Power to Act; Procedures

   17

Section 3.05.

  

Due-on-Sale Clauses; Assumption Agreements

   17

Section 3.06.

  

Release of Mortgage Files

   17

Section 3.07.

  

Documents, Records and Funds in Possession of Master Servicer To Be Held for
Issuing Entity and Indenture Trustee.

   18

Section 3.08.

  

Standard Hazard Insurance and Flood Insurance Policies.

   19

Section 3.09.

  

Presentment of Claims and Collection of Proceeds

   20

Section 3.10.

  

Maintenance of the Primary Mortgage Insurance Policies.

   20

Section 3.11.

  

Indenture Trustee to Retain Possession of Certain Insurance Policies and
Documents.

   20

Section 3.12.

  

Realization Upon Defaulted Mortgage Loans

   21

Section 3.13.

  

Compensation for the Master Servicer.

   21

Section 3.14.

  

REO Property.

   21

Section 3.15.

  

Annual Statement as to Compliance.

   22

Section 3.16.

  

Assessments of Compliance and Attestation Reports.

   23

Section 3.17.

  

Reports Filed with Securities and Exchange Commission.

   25

Section 3.18.

  

Intention of the Parties and Interpretation.

   34

Section 3.19.

  

UCC

   34

Section 3.20.

  

Optional Purchase of Certain Mortgage Loans.

   35

Section 3.21.

  

Monthly Advances

   35

Section 3.22.

  

Compensating Interest Payments

   36

Section 3.23.

  

Information Reporting

   36



--------------------------------------------------------------------------------

   ARTICLE IV       ACCOUNTS   

Section 4.01.

  

Protected Accounts

   37

Section 4.02.

  

Payment Account

   38

Section 4.03.

  

Permitted Withdrawals and Transfers from the Payment Account

   39    ARTICLE V       THE MASTER SERVICER   

Section 5.01.

  

Liabilities of the Master Servicer

   42

Section 5.02.

  

Merger or Consolidation of the Master Servicer.

   42

Section 5.03.

  

Indemnification of the Indenture Trustee, Owner Trustee, the Master Servicer and
the Securities Administrator

   42

Section 5.04.

  

Limitations on Liability of the Master Servicer and Others.

   43

Section 5.05.

  

Master Servicer Not to Resign

   44

Section 5.06.

  

Successor Master Servicer

   44

Section 5.07.

  

Sale and Assignment of Master Servicing

   44    ARTICLE VI       DEFAULT   

Section 6.01.

  

Master Servicer Events of Default

   46

Section 6.02.

  

Indenture Trustee to Act; Appointment of Successor

   48

Section 6.03.

  

Notification to Noteholders

   49

Section 6.04.

  

Waiver of Defaults

   49    ARTICLE VII       MISCELLANEOUS PROVISIONS   

Section 7.01.

  

Amendment

   50

Section 7.02.

  

Recordation of Agreement

   51

Section 7.03.

  

Governing Law

   51

Section 7.04.

  

Notices

   51

Section 7.05.

  

Severability of Provisions

   52

Section 7.06.

  

Successors and Assigns

   52

Section 7.07.

  

Article and Section Headings

   52

Section 7.08.

  

Counterparts

   52

Section 7.09.

  

Notice to Rating Agencies

   52

Section 7.10.

  

Termination

   52

Section 7.11.

  

No Petition

   53

Section 7.12.

  

No Recourse

   53

Section 7.13.

  

Additional Terms Regarding Indenture

   53    ARTICLE VIII       REMIC CONVERSION   

Section 8.01.

  

Consummation of REMIC Conversion.

   54

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   -    Mortgage Loan Schedule

Exhibit B

   -    Request for Release of Documents

Exhibit C

   -    Wells Fargo Servicing Agreements and Wells Fargo Assignment Agreements

Exhibit D

   -    Countrywide Servicing Agreements and Countrywide Assignment Agreements

Exhibit E

   -    Form of Mortgage Loan Purchase Agreement

Exhibit F

   -    Servicing Criteria to Be Addressed in Assessment of Compliance

Exhibit G

   -    Form 10-D, Form 8-K and Form 10-K Reporting Responsibility

Exhibit H

   -    Additional Disclosure Notification

Exhibit I

   -    Form of Back-Up Certification

Exhibit J

   -    Form of Securities Administrator Certification

Exhibit K

   -    Form of Alesco Financial Inc. Guarantee

 

-iii-



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

Sale and Servicing Agreement dated as of June 29, 2007 (the “Agreement”), among
Structured Asset Mortgage Investments II Inc., a Delaware corporation, as
depositor (the “Depositor”), Bear Stearns ARM Trust 2007-2, a Delaware statutory
trust, as issuing entity (the “Issuing Entity”), Citibank, N.A., a national
banking association, as indenture trustee (the “Indenture Trustee”), Wells Fargo
Bank, N.A. (“Wells Fargo”), as master servicer (in such capacity, the “Master
Servicer”) and as securities administrator (in such capacity, the “Securities
Administrator”) and Alesco Loan Holdings Trust, as mortgage loan seller (the
“Mortgage Loan Seller”).

PRELIMINARY STATEMENT

On or prior to the Closing Date, the Depositor acquired the Mortgage Loans from
the Mortgage Loan Seller pursuant to the Mortgage Loan Purchase Agreement. Prior
to the Closing Date, pursuant to a Trust Agreement, as amended and restated on
the Closing Date, the Depositor created Bear Stearns ARM Trust 2007-2, a
Delaware statutory trust, for the purpose of holding the Mortgage Loans and
issuing the Certificates pursuant to the Trust Agreement, and the Notes,
pursuant to the Indenture. Pursuant to this Agreement, on the Closing Date, the
Depositor shall sell the Mortgage Loans and certain other property to the
Issuing Entity and pursuant to the Indenture, the Issuing Entity shall pledge
all of its right, title and interest in and to the Mortgage Loans and other
property acquired from the Depositor pursuant to this Agreement to the Indenture
Trustee to secure the Notes issued pursuant to the Indenture. In consideration
for the Mortgage Loans and other property conveyed pursuant to this Agreement,
the Depositor shall receive from the Issuing Entity the Certificates evidencing
the entire beneficial ownership interest in the Issuing Entity and the Notes
representing indebtedness of the Issuing Entity. The Depositor, the Issuing
Entity, the Master Servicer, the Securities Administrator, the Indenture Trustee
and the Mortgage Loan Seller agree that it is not intended that any mortgage
loan be conveyed to the Trust that is a “High-Cost Home Loan” as defined by
applicable predatory lending laws.

The Mortgage Loans will have an Outstanding Principal Balance as of the Cut-off
Date, after deducting all Scheduled Principal due on or before the Cut-off Date,
of $1,086,615,226.90.



--------------------------------------------------------------------------------

In consideration of the mutual agreements herein contained, each of the
Depositor, the Issuing Entity, the Master Servicer, the Securities
Administrator, the Indenture Trustee and the Mortgage Loan Seller undertakes and
agrees to perform their respective duties hereunder as follows:

ARTICLE I

Definitions

Section 1.01. Definitions. For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the Definitions contained in Appendix A to the Indenture which
is incorporated by reference herein. All other capitalized terms used herein
shall have the meanings specified herein.

Section 1.02. Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(b) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document,
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section and Exhibit references contained
in this Agreement are references to Sections and Exhibits in or to this
Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation”.

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as the
feminine and neuter genders of such terms.

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

Conveyance of Mortgage Loans

Section 2.01. Conveyance of Mortgage Loans to Issuing Entity. (a) The Depositor
concurrently with the execution and delivery of this Agreement, sells, transfers
and assigns to the Issuing Entity without recourse all its right, title and
interest in and to (i) the Mortgage Loans and the proceeds thereof and all
rights under the Related Documents; (ii) all funds on deposit from time to time
in the Payment Account and in all proceeds thereof; (iii) any REO Property;
(iv) all rights under (I) the Mortgage Loan Purchase Agreement as assigned to
the Issuing Entity, with respect to the Mortgage Loans to the extent provided in
Section 2.02(a), (II) the Required Insurance Policies and any amounts paid or
payable by the insurer under any Insurance Policy (to the extent the mortgagee
has a claim thereto), (III) the rights with respect to the Wells Fargo Servicing
Agreement, as assigned to the Issuing Entity by the Assignment Agreement, (IV)
the rights with respect to the Countrywide Servicing Agreement, as assigned to
the Issuing Entity by the Assignment Agreement; (V) all of its right, title and
interest with respect to Section 2(d) of the Mortgage Loan Purchase Agreement
and (VI) any proceeds of the foregoing. Although it is the intent of the
Depositor and the Issuing Entity that the conveyance of the Depositor’s right,
title and interest in and to the Mortgage Loans and other assets in the Trust
Estate to the Issuing Entity pursuant to this Agreement shall constitute a
purchase and sale and not a loan, in the event that such conveyance is deemed to
be a loan, it is the intent of the parties to this Agreement that the Depositor
shall be deemed to have granted to the Issuing Entity a first priority perfected
security interest in all of the Depositor’s right, title and interest in, to and
under the Mortgage Loans and other assets in the Trust Estate, and that this
Agreement shall constitute a security agreement under applicable law.

(b) In connection with the above transfer and assignment, the Depositor hereby
delivers to the related Custodian, on behalf of the Issuing Entity, with respect
to each Mortgage Loan:

(i) the original Mortgage Note, including any riders thereto, endorsed without
recourse (A) in blank or to the order of “Citibank, N.A., as Indenture Trustee
for Noteholders of Bear Stearns ARM Trust 2007-2, Mortgage-Backed Notes, Series
2007-2,” or (B) in the case of a loan registered on the MERS system, in blank,
and in each case showing an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Indenture Trustee;

(ii) the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (x) in the proviso below applies, shall be in recordable form);

(iii) unless the Mortgage Loan is either a MOM Loan or has been assigned to and
recorded in the name of MERS, the original assignment to blank, or the
assignment (either an original or a certified copy, which may be in the form of
a blanket assignment if permitted in the jurisdiction in which the Mortgaged
Property is located) to “Citibank, N.A., as Indenture Trustee, on behalf of the
Noteholders,” which shall have been recorded (or if clause (x) in the proviso
below applies, shall be in recordable form),

 

-3-



--------------------------------------------------------------------------------

(iv) all intervening assignments of the Security Instrument, if applicable and
with evidence of recording thereon;

(v) the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any;

(vi) the original or duplicate original lender’s title policy or, in the event
such original title policy has not been received from the insurer, such original
or duplicate original lender’s title policy will be delivered within one year of
the closing date or, in the event such original lender’s title policy is
unavailable, a photocopy of such title policy or, in lieu thereof, a current
lien search on the related property; and

(vii) originals of all modification agreements, if applicable and available;

provided, however, in lieu of the foregoing, the Depositor may deliver the
following documents, under the circumstances set forth below: (x) in lieu of the
original Mortgage, assignments to the Indenture Trustee or intervening
assignments thereof which have been delivered, are being delivered or shall,
upon receipt of recording information relating to such documents required to be
included thereon, be delivered to recording offices for recording and have not
been returned in time to permit their delivery as specified above, the Depositor
may deliver a true copy thereof with a certification substantially to the effect
that such copy is a true and correct copy of the original; (y) in lieu of the
Mortgage, assignment to blank or to the Indenture Trustee or intervening
assignments thereof, if the applicable jurisdiction retains the originals of
such documents (as evidenced by a certification to such effect) the Depositor
may deliver photocopies of such documents containing an original certification
by the judicial or other governmental authority of the jurisdiction where such
documents were recorded; and (z) in lieu of the Mortgage Notes relating to the
Mortgage Loans, the Depositor may deliver a lost note affidavit and indemnity;
provided, further, however, that in the case of the Mortgage Loans which have
been prepaid in full after the Cut-off Date and prior to the Closing Date, the
Depositor, in lieu of delivering the above documents, may deliver to the
Indenture Trustee, a certification to such effect and shall deposit all amounts
paid in respect of such Mortgage Loans in the Payment Account on the Closing
Date. The Depositor shall deliver such original documents (including any
original documents as to which certified copies had previously been delivered)
to the related Custodian, promptly after they are received; provided that the
Depositor need not cause to be recorded any assignment (a) in any jurisdiction
under the laws of which, as evidenced by an Opinion of Counsel delivered by the
Depositor to the Indenture Trustee and the Rating Agencies, the recordation of
such assignment is not necessary to protect the Indenture Trustee’s interest in
the related Mortgage Loan or (b) if MERS is identified on the Mortgage or on a
properly recorded assignment of the Mortgage as mortgagee of record solely as
nominee for the Mortgage Loan Seller and its successors and assigns; provided,
however, notwithstanding the foregoing, each assignment shall be submitted for
recording by the Mortgage Loan Seller in the manner described above, at no
expense to the Issuing Entity or the Indenture Trustee, upon the earliest to
occur of: (i) reasonable direction by the Holders of Notes aggregating at least
25% of the Note Principal Balance of the Notes, (ii) the occurrence of a Master
Servicer Event of Default or an Event of Default, (iii) the occurrence of a
bankruptcy, insolvency or foreclosure relating to the Mortgage Loan Seller or
the Mortgage Loan Seller and (iv) the occurrence of a servicing transfer as
described in Section 6.02 hereof. Notwithstanding the foregoing, if the Mortgage
Loan Seller fails to pay the cost of

 

-4-



--------------------------------------------------------------------------------

recording the assignments, such expense shall be paid by the Securities
Administrator from funds in the Payment Account in accordance with Section 3.25
of the Indenture. In the event that the Mortgage Loan Seller, the Depositor or
the Master Servicer gives written notice to the Indenture Trustee that a court
has recharacterized the sale of the Mortgage Loans as a financing, the Mortgage
Loan Seller shall submit or cause to be submitted for recording as specified
above or, the Mortgage Loan Seller fail to perform such obligations, the
Depositor shall cause each such previously unrecorded assignment to be submitted
for recording as specified above at the expense of the Trust.

Section 2.02. Acceptance of Mortgage Loans by the Issuing Entity.

(a) The Issuing Entity acknowledges the sale, transfer and assignment of the
Trust Estate to it by the Depositor and receipt of, subject to further review by
the related Custodian, on its behalf, and the exceptions which may be noted by
the related Custodian, on its behalf, pursuant to the procedures described
below, and the Issuing Entity shall cause the related Custodian to hold, the
documents (or certified copies thereof) delivered to the related Custodian,
pursuant to Section 2.01, and any amendments, replacements or supplements
thereto and all other assets of the Trust Estate delivered to it, in trust for
the use and benefit of all present and future Holders of the Notes issued
pursuant to the Indenture. On the Closing Date, with respect to the Mortgage
Loans, in accordance with the related Custodial Agreement, the related Custodian
shall acknowledge with respect to each Mortgage Loan by delivery to the Master
Servicer, the Depositor, the Mortgage Loan Seller and the Indenture Trustee of
an Initial Certification, receipt of the Mortgage File, but without review of
such Mortgage File, except to the extent necessary to confirm that such Mortgage
File contains the related Mortgage Note or lost note affidavit. No later than 90
days after the Closing Date (or, with respect to any Substitute Mortgage Loan,
within five Business Days after the receipt by the related Custodian thereof),
the related Custodian, in accordance with the related Custodial Agreement, shall
review each Mortgage File delivered to it and shall execute and deliver to the
Master Servicer, the Depositor, the Mortgage Loan Seller and the Indenture
Trustee an Interim Certification. In conducting such review, the related
Custodian shall ascertain whether all documents required to be reviewed by it
have been executed and received, and based on the Mortgage Loan Schedule,
whether the Mortgage Notes relate, determined on the basis of the Mortgagor
name, original principal balance and loan number, to the Mortgage Loans it has
received, as identified in the Mortgage Loan Schedule. In performing any such
review, the related Custodian may conclusively rely on the purported due
execution and genuineness of any such document and on the purported genuineness
of any signature thereon. If the related Custodian finds any document
constituting part of the Mortgage File has not been executed or received, or is
unrelated, determined on the basis of the Mortgagor name, original principal
balance and loan number, to the Mortgage Loans identified in Exhibit A, or does
not conform on its face to the review criteria specified in this Section (a
“Material Defect”), the related Custodian shall notify the Mortgage Loan Seller,
the related Underlying Seller and the Indenture Trustee of such Material Defect
in writing. In accordance with the Mortgage Loan Purchase Agreement or the
related Sale Agreement, the Mortgage Loan Seller or the related Underlying
Seller, as applicable, shall correct or cure any such Material Defect within
ninety (90) days from the date of notice from the Indenture Trustee of the
defect and if the Mortgage Loan Seller or the related Underlying Seller, as
applicable, fails to correct or cure the Material Defect within such period, the
Indenture Trustee shall enforce the Mortgage Loan Seller’s obligation under the
Mortgage Loan Purchase Agreement or the related Underlying Seller’s obligation

 

-5-



--------------------------------------------------------------------------------

under the related Sale Agreement within 90 days from the Indenture Trustee’s
notification, to provide a Substitute Mortgage Loan or purchase such Mortgage
Loan at the Repurchase Price; provided, however, if such Material Defect relates
solely to the inability of the Mortgage Loan Seller or the related Underlying
Seller to deliver the original Security Instrument or intervening assignments
thereof, or a certified copy because the originals of such documents, or a
certified copy have not been returned by the applicable jurisdiction, the
Mortgage Loan Seller or the related Underlying Seller, as applicable, shall not
be required to purchase such Mortgage Loan if the Mortgage Loan Seller or the
related Underlying Seller, as applicable, delivers such original documents or
certified copy promptly upon receipt, but in no event later than 360 days after
the Closing Date. The foregoing repurchase obligation shall not apply in the
event that the Mortgage Loan Seller or the related Underlying Seller, as
applicable, cannot deliver such original or copy of any document submitted for
recording to the appropriate recording office in the applicable jurisdiction
because such document has not been returned by such office; provided that, the
Mortgage Loan Seller or the related Underlying Seller, as applicable, shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate confirming that such documents have been
accepted for recording, and delivery to the related Custodian shall be effected
by the Mortgage Loan Seller or the related Underlying Seller, as applicable,
within thirty days of its receipt of the original recorded document. Alesco
Financial Inc. shall guarantee the Mortgage Loan Seller’s obligations to cure,
repurchase or substitute Mortgage Loans as to which there has been a breach
pursuant to a guarantee, dated as of June 29, 2007, by Alesco Financial Inc.,
Citibank, N.A. as indenture trustee and Wilmington Trust Company, as owner
trustee.

(b) No later than 180 days after the Closing Date, the related Custodian, in
accordance with the related Custodial Agreement, shall review, for the benefit
of the Noteholders, the Mortgage Files delivered to it and shall execute and
deliver or cause to be executed and delivered to the Depositor, the Master
Servicer, the Mortgage Loan Seller and the Indenture Trustee a Final
Certification. In conducting such review, the related Custodian shall ascertain
whether an original of each document required to be recorded has been returned
from the recording office with evidence of recording thereon or a certified copy
has been obtained from the recording office. If the related Custodian finds a
Material Defect, the related Custodian shall promptly notify the Mortgage Loan
Seller, the related Underlying Seller and the Indenture Trustee in writing
(provided, however, with respect to those documents described in subsections
(b)(iv), (v) and (vii) of Section 2.01, the related Custodian’s obligations
shall extend only to the documents actually delivered to the related Custodian
pursuant to such subsections). In accordance with the Mortgage Loan Purchase
Agreement or the related Sale Agreement, as applicable, the Mortgage Loan Seller
or the related Underlying Seller, shall correct or cure any such Material Defect
within 90 days from the date of notice from the related Custodian or the
Indenture Trustee of the Material Defect and if the Mortgage Loan Seller or the
related Underlying Seller, as applicable, is unable to cure such Material Defect
within such period, and if such Material Defect materially and adversely affects
the interests of the Noteholders in the related Mortgage Loan, the Indenture
Trustee shall enforce the Mortgage Loan Seller’s obligation under the Mortgage
Loan Purchase Agreement or the related Underlying Seller’s obligation in the
related Sale Agreement, as applicable, to within 90 days from the related
Custodian’s or Indenture Trustee’s notification, provide a Substitute Mortgage
Loan or purchase such Mortgage Loan at the Repurchase Price; provided, however,
if such defect relates solely to the inability of the Mortgage Loan Seller or
the related Underlying Seller, as applicable, to deliver the original Security
Instrument or intervening assignments thereof, or a certified copy, because the
originals of

 

-6-



--------------------------------------------------------------------------------

such documents or a certified copy, have not been returned by the applicable
jurisdiction, the Mortgage Loan Seller or the related Underlying Seller, as
applicable, shall not be required to purchase such Mortgage Loan, if the
Mortgage Loan Seller or the related Underlying Seller, as applicable, delivers
such original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Mortgage Loan Seller or the related
Underlying Seller, as applicable, cannot deliver such original or copy of any
document submitted for recording to the appropriate recording office in the
applicable jurisdiction because such document has not been returned by such
office; provided that the Mortgage Loan Seller or the related Underlying Seller,
as applicable, shall instead deliver a recording receipt of such recording
office or, if such receipt is not available, a certificate confirming that such
documents have been accepted for recording, and delivery to the Indenture
Trustee shall be effected by the Mortgage Loan Seller or the related Underlying
Seller, as applicable, within thirty days of its receipt of the original
recorded document. Alesco Financial Inc. shall guarantee the Mortgage Loan
Seller’s obligations to cure, repurchase or substitute Mortgage Loans as to
which there has been a breach.

(c) In the event that a Mortgage Loan is purchased by the Mortgage Loan Seller
or the related Underlying Seller, as applicable, in accordance with Subsections
2.02(a) or (b) above, the Mortgage Loan Seller or the related Underlying Seller,
as applicable, shall remit to the Master Servicer the Repurchase Price for
deposit in the Payment Account and the Mortgage Loan Seller or the related
Underlying Seller, as applicable, shall provide to the Securities Administrator
and the Indenture Trustee written notification detailing the components of the
Repurchase Price. Upon deposit of the Repurchase Price in the Payment Account,
the Depositor shall notify the Indenture Trustee and the related Custodian, and
the Indenture Trustee (upon receipt of a Request for Release in the form of
Exhibit B attached hereto with respect to such Mortgage Loan and certification
that the Repurchase Price has been deposited in the Payment Account), shall
cause the related Custodian to release to the Mortgage Loan Seller or the
related Underlying Seller, as applicable, the related Mortgage File and the
Indenture Trustee shall execute and deliver all instruments of transfer or
assignment, without recourse, representation or warranty, furnished to it by the
Mortgage Loan Seller or the related Underlying Seller, as applicable, as are
necessary to vest in the Mortgage Loan Seller or the related Underlying Seller,
as applicable, title to and rights under the Mortgage Loan. Such purchase shall
be deemed to have occurred on the date on which the Repurchase Price in
available funds is deposited in the Payment Account. The Mortgage Loan Seller
shall amend the Mortgage Loan Schedule, to reflect such repurchase and shall
promptly deliver to the Rating Agencies, the Indenture Trustee, the Master
Servicer, the Securities Administrator, the related Custodian and the Issuing
Entity a copy of such amendment. The obligation of the Mortgage Loan Seller or
the related Underlying Seller, as applicable, to repurchase or substitute for
any Mortgage Loan a Substitute Mortgage Loan as to which such a Material Defect
in a constituent document exists shall be the sole remedy respecting such
Material Defect available to the Issuing Entity, the Noteholders or to the
Indenture Trustee on their behalf. Alesco Financial Inc. shall guarantee the
Mortgage Loan Seller’s obligations to cure, repurchase or substitute Mortgage
Loans as to which there has been a breach.

 

-7-



--------------------------------------------------------------------------------

(d) Assignment of Interest in the Mortgage Loan Purchase Agreement. The
Depositor hereby assigns to the Issuing Entity, all of its right, title and
interest in the Mortgage Loan Purchase Agreement, including but not limited to
the Depositor’s rights and obligations pursuant to the Servicing Agreements and
the Sale Agreements. The Depositor hereby acknowledges that such right, title
and interest in the Mortgage Loan Purchase Agreement, shall be pledged by the
Issuing Entity to the Indenture Trustee pursuant to the Indenture. The
obligations of the Mortgage Loan Seller or the related Underlying Seller, as
applicable, to substitute or repurchase, as applicable, a Mortgage Loan shall be
the Issuing Entity’s, the Indenture Trustee’s and the Noteholders’ sole remedy
for any breach thereof, notwithstanding that Alesco Financial Inc. shall
guarantee the Mortgage Loan Seller’s obligations to cure, repurchase or
substitute Mortgage Loans as to which there has been a breach. At the request of
the Issuing Entity or the Indenture Trustee, the Depositor shall take such
actions as may be necessary to enforce the above right, title and interest on
behalf of the Issuing Entity, the Indenture Trustee and the Noteholders and
shall execute such further documents as the Issuing Entity or the Indenture
Trustee may reasonably require in order to enable the Indenture Trustee to carry
out such enforcement.

If the Depositor, the Securities Administrator, the Issuing Entity, the Mortgage
Loan Seller or the Indenture Trustee discovers a breach of any of the
representations and warranties set forth in the Mortgage Loan Purchase Agreement
or related Sale Agreement, as applicable, which breach materially and adversely
affects the value of the interests of the Issuing Entity, the Noteholders or the
Indenture Trustee in the related Mortgage Loan, the party discovering the breach
shall give prompt written notice of the breach to the other parties. The
Mortgage Loan Seller or the related Underlying Seller, as applicable, within 90
days of its discovery or receipt of notice that such breach has occurred
(whichever occurs earlier), shall cure the breach in all material respects or,
subject to the Mortgage Loan Purchase Agreement or the related Sale Agreement,
as applicable, and this Section 2.02 of this Agreement, shall purchase the
Mortgage Loan or any property acquired with respect thereto from the Issuing
Entity; provided, however, if there is a breach of any representation set forth
in the Mortgage Loan Purchase Agreement or the related Sale Agreement, as
applicable, or this Section 2.02 of this Agreement, and the Mortgage Loan or the
related property acquired with respect thereto has been sold, then the Mortgage
Loan Seller or the related Underlying Seller, as applicable, shall pay, in lieu
of the Repurchase Price, any excess of the Repurchase Price over the Net
Liquidation Proceeds received upon such sale. If the Net Liquidation Proceeds
exceed the Repurchase Price, any excess shall be paid to the Mortgage Loan
Seller or the related Underlying Seller, as applicable, to the extent not
required by law to be paid to the borrower. Any such purchase by the Mortgage
Loan Seller or the related Underlying Seller, as applicable, shall be made by
providing an amount equal to the Repurchase Price to the Master Servicer for
deposit in the Payment Account and written notification detailing the components
of such Repurchase Price. The Depositor shall submit to the Indenture Trustee
and the related Custodian a Request for Release, and the Indenture Trustee shall
cause the related Custodian to release, upon receipt of certification from the
Master Servicer that the Repurchase Price has been deposited in the Payment
Account, to the Mortgage Loan Seller or the related Underlying Seller, as
applicable, the related Mortgage File and the Indenture Trustee shall execute
and deliver all instruments of transfer or assignment furnished to it by the
Mortgage Loan Seller or the related Underlying Seller, as applicable, without
recourse, representation or warranty as are necessary to vest in the Mortgage
Loan Seller or the related Underlying Seller, as applicable, title to and rights
under the Mortgage Loan or any property acquired with respect thereto. Such
purchase shall be deemed

 

-8-



--------------------------------------------------------------------------------

to have occurred on the date on which the Repurchase Price in available funds is
deposited in the Payment Account. The Mortgage Loan Seller shall amend the
Mortgage Loan Schedule to reflect such repurchase and shall promptly deliver to
the Issuing Entity, Indenture Trustee, the Master Servicer, the Securities
Administrator, the related Custodian and the Rating Agencies a copy of such
amendment. Enforcement of the obligation of the Mortgage Loan Seller or the
related Underlying Seller, as applicable, to purchase (or substitute a
Substitute Mortgage Loan for) any Mortgage Loan or any property acquired with
respect thereto (or pay the Repurchase Price as set forth in the above proviso)
as to which a breach has occurred and is continuing shall constitute the sole
remedy respecting such breach available to the Issuing Entity, the Noteholders
or the Indenture Trustee on their behalf.

In connection with any repurchase of a Mortgage Loan or the cure of a breach of
a representation or warranty set forth in the Mortgage Loan Purchase Agreement,
the related Sale Agreement or pursuant to this Section 2.02, the Mortgage Loan
Seller shall promptly furnish or shall request that the related Underlying
Seller shall furnish to the Securities Administrator and the Indenture Trustee
an officer’s certificate, signed by a duly authorized officer of the Mortgage
Loan Seller or the related Underlying Seller, as applicable, to the effect that
such repurchase or cure has been made in accordance with the terms and
conditions of this Agreement, the Mortgage Loan Purchase Agreement, or the
related Sale Agreement, as applicable and that all conditions precedent to such
repurchase or cure have been satisfied, including the delivery to the Securities
Administrator of the Repurchase Price for deposit into the Payment Account,
together with copies of any Opinion of Counsel required to be delivered pursuant
to this Agreement and the related Request for Release, in which the Securities
Administrator and the Indenture Trustee may rely. Solely for purposes of the
Securities Administrator providing an Assessment of Compliance, upon receipt of
such documentation, the Securities Administrator shall approve such repurchase
or cure, as applicable, and which approval shall consist solely of the
Securities Administrator’s receipt of such documentation and deposits.

Section 2.03. Substitution of Mortgage Loans. Notwithstanding anything to the
contrary in this Agreement, in lieu of purchasing a Mortgage Loan pursuant to
the Mortgage Loan Purchase Agreement, the related Sale Agreement, as applicable,
or Section 2.02 of this Agreement, the Mortgage Loan Seller or the related
Underlying Seller, as applicable, may, no later than the date by which such
purchase by the Mortgage Loan Seller or the related Underlying Seller, as
applicable, would otherwise be required, tender to the Indenture Trustee a
Substitute Mortgage Loan, accompanied by a certificate of an authorized officer
of the Mortgage Loan Seller or the related Underlying Seller, as applicable,
that such Substitute Mortgage Loan conforms to the requirements set forth in the
definition of “Substitute Mortgage Loan” in this Agreement. The Indenture
Trustee shall cause the related Custodian to examine the Mortgage File for any
Substitute Mortgage Loan in the manner set forth in Section 2.02(a) and the
Indenture Trustee shall cause the related Custodian to notify the Mortgage Loan
Seller or the related Underlying Seller, as applicable, in writing, within five
Business Days after receipt, whether or not the documents relating to the
Substitute Mortgage Loan satisfy the requirements of Section 2.02. Within two
Business Days after such notification, the Mortgage Loan Seller or the related
Underlying Seller, as applicable, shall provide to the Master Servicer for
deposit in the Payment Account the amount, if any, by which the Outstanding
Principal Balance as of the next preceding Due Date of the Mortgage Loan for
which substitution is being made, after giving effect to the Scheduled Principal
due on such date, exceeds the Outstanding Principal Balance as of such date of
the Substitute Mortgage Loan, after giving

 

-9-



--------------------------------------------------------------------------------

effect to Scheduled Principal due on such date, which amount shall be treated
for the purposes of this Agreement as if it were the payment by the Mortgage
Loan Seller or the related Underlying Seller, as applicable, of the Repurchase
Price for the purchase of a Mortgage Loan by the Mortgage Loan Seller or the
related Underlying Seller, as applicable. After such notification to the
Mortgage Loan Seller or the related Underlying Seller, as applicable, and, if
any such excess exists, upon receipt of certification from the Master Servicer
that such excess has been deposited in the Payment Account, the Indenture
Trustee shall accept such Substitute Mortgage Loan which shall thereafter be
deemed to be a Mortgage Loan hereunder. In the event of such a substitution,
accrued interest on the Substitute Mortgage Loan for the month in which the
substitution occurs and any Principal Prepayments made thereon during such month
shall be the property of the Trust Estate and accrued interest for such month on
the Mortgage Loan for which the substitution is made and any Principal
Prepayments made thereon during such month shall be the property of the Mortgage
Loan Seller or the related Underlying Seller, as applicable. The Scheduled
Principal on a Substitute Mortgage Loan due on the Due Date in the month of
substitution shall be the property of the Mortgage Loan Seller or the related
Underlying Seller, as applicable, and the Scheduled Principal on the Mortgage
Loan for which the substitution is made due on such Due Date shall be the
property of the Trust Estate. Upon acceptance of the Substitute Mortgage Loan
(and delivery to the Indenture Trustee and the related Custodian of a Request
for Release for such Mortgage Loan), the Indenture Trustee shall cause the
related Custodian to release to the Mortgage Loan Seller or the related
Underlying Seller, as applicable, the related Mortgage File related to any
Mortgage Loan released pursuant to the Mortgage Loan Purchase Agreement or the
related Sale Agreement, as applicable, or this Section 2.03, as applicable, and
shall execute and deliver all instruments of transfer or assignment, without
recourse, representation or warranty in form as provided to it as are necessary
to vest in the Mortgage Loan Seller or the related Underlying Seller, as
applicable, title to and rights under any Mortgage Loan released pursuant to the
Mortgage Loan Purchase Agreement or the related Sale Agreement, as applicable,
or this Section 2.03, as applicable. The Mortgage Loan Seller or the related
Underlying Seller, as applicable, shall deliver to the related Custodian the
documents related to the Substitute Mortgage Loan in accordance with the
provisions of the Mortgage Loan Purchase Agreement or the related Sale
Agreement, as applicable, and Subsections 2.01(b) and 2.02(b) of this Agreement,
as applicable, with the date of acceptance of the Substitute Mortgage Loan
deemed to be the Closing Date for purposes of the time periods set forth in
those Subsections. The representations and warranties set forth in the Mortgage
Loan Purchase Agreement or the related Sale Agreement, as applicable, shall be
deemed to have been made by the Mortgage Loan Seller or the related Underlying
Seller, as applicable, with respect to each Substitute Mortgage Loan as of the
date of acceptance of such Mortgage Loan by the Indenture Trustee. The Mortgage
Loan Seller shall amend the Mortgage Loan Schedule to reflect such substitution
and shall provide a copy of such amended Mortgage Loan Schedule to the Issuing
Entity, the Indenture Trustee, the Master Servicer, the Securities
Administrator, the related Custodian and the Rating Agencies.

In connection with any substitution of a Mortgage Loan or the cure of a breach
of a representation or warranty set forth in the Mortgage Loan Purchase
Agreement or the related Sale Agreement, as applicable, and pursuant to this
Section 2.03, the Mortgage Loan Seller shall promptly furnish or request that
the Underlying Seller shall furnish to the Securities Administrator and the
Indenture Trustee an officer’s certificate, signed by a duly authorized officer
of the Mortgage Loan Seller or the related Underlying Seller, as

 

-10-



--------------------------------------------------------------------------------

applicable, to the effect that such substitution or cure has been made in
accordance with the terms and conditions of this Agreement and that all
conditions precedent to such substitution or cure have been satisfied, including
the delivery to the Securities Administrator of the amount set forth in this
Section 2.03 with respect to any Substitute Mortgage Loan for deposit into the
Payment Account, together with copies of any Opinion of Counsel required to be
delivered pursuant to this Agreement and the related Request for Release, in
which the Securities Administrator and the Indenture Trustee may rely. Solely
for purposes of the Securities Administrator providing an Assessment of
Compliance, upon receipt of such documentation, the Securities Administrator
shall approve such substitution or cure, as applicable, and which approval shall
consist solely of the Securities Administrator’s receipt of such documentation
and deposits.

Section 2.04. Representations and Warranties Concerning the Depositor. The
Depositor hereby represents and warrants to the Issuing Entity, the Indenture
Trustee, the Master Servicer and the Securities Administrator as follows:

(i) the Depositor (a) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and (b) is qualified and
in good standing as a foreign corporation to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Depositor’s business as presently conducted or on the Depositor’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

(ii) the Depositor has full corporate power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

(iii) the execution and delivery by the Depositor of this Agreement have been
duly authorized by all necessary corporate action on the part of the Depositor;
and neither the execution and delivery of this Agreement, nor the consummation
of the transactions herein contemplated, nor compliance with the provisions
hereof, shall conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
articles of incorporation or by-laws of the Depositor, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Depositor’s ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

(iv) the execution, delivery and performance by the Depositor of this Agreement
and the consummation of the transactions contemplated hereby do not require the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any state, federal or other
governmental authority or agency, except those consents, approvals, notices,
registrations or other actions as have already been obtained, given or made;

(v) this Agreement has been duly executed and delivered by the Depositor and,
assuming due authorization, execution and delivery by the other parties hereto,
constitutes a valid and binding obligation of the Depositor enforceable against
it in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally);

 

-11-



--------------------------------------------------------------------------------

(vi) there are no actions, suits or proceedings pending or, to the knowledge of
the Depositor, threatened against the Depositor, before or by any court,
administrative agency, arbitrator or governmental body with respect to any of
the transactions contemplated by this Agreement;

(vii) with respect to any other matter which in the judgment of the Depositor
shall be determined adversely to the Depositor and shall if determined adversely
to the Depositor materially and adversely affect the Depositor’s ability to
enter into this Agreement or perform its obligations under this Agreement; and
the Depositor is not in default with respect to any order of any court,
administrative agency, arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement; and

(viii) immediately prior to the transfer and assignment to the Issuing Entity,
each Mortgage Note and each Mortgage were not subject to an assignment or
pledge, and the Depositor had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell such Mortgage Loan to the
Issuing Entity free and clear of any encumbrance, equity, lien, pledge, charge,
claim or security interest.

(ix) The Depositor has filed all reports required to be filed by Section 13 or
Section 15(d) of the Exchange Act during the preceding 12 months (or for such
shorter period that the Depositor was required to file such reports) and it has
been subject to such filing requirements for the past 90 days.

Section 2.05. Representations and Warranties Regarding the Master Servicer. The
Master Servicer represents and warrants to the Issuing Entity, the Depositor,
the Mortgage Loan Seller and the Indenture Trustee for the benefit of the
Noteholders, as follows:

(i) The Master Servicer is a national banking association duly organized,
validly existing and in good standing under the laws of the United States of
America and has the corporate power to own its assets and to transact the
business in which it is currently engaged. The Master Servicer is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure to so qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or other) of the Master Servicer or
the validity or enforceability of this Agreement;

(ii) The Master Servicer has the power and authority to make, execute, deliver
and perform this Agreement and all of the transactions contemplated under this
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. When executed and
delivered, this Agreement shall constitute the legal, valid and binding
obligation of the Master Servicer enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;

 

-12-



--------------------------------------------------------------------------------

(iii) The Master Servicer is not required to obtain the consent of any other
Person or any consent, license, approval or authorization from, or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement, except for such consent, license, approval or authorization, or
registration or declaration, as shall have been obtained or filed, as the case
may be;

(iv) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby by the Master Servicer shall not violate any
provision of any existing law or regulation or any order or decree of any court
applicable to the Master Servicer or any provision of the certificate of
incorporation or bylaws of the Master Servicer, or constitute a material breach
of any mortgage, indenture, contract or other agreement to which the Master
Servicer is a party or by which the Master Servicer may be bound; and

(v) No litigation or administrative proceeding of or before any court, tribunal
or governmental body is currently pending (other than litigation with respect to
which pleadings or documents have been filed with a court, but not served on the
Master Servicer), or to the knowledge of the Master Servicer threatened, against
the Master Servicer or any of its properties or with respect to this Agreement
or the Notes or the Certificates which, to the knowledge of the Master Servicer,
has a reasonable likelihood of resulting in a material adverse effect on the
transactions contemplated by this Agreement.

The foregoing representations and warranties shall survive any termination of
the Master Servicer hereunder.

(b) Assignment of Agreement. The Mortgage Loan Seller, the Depositor and the
Master Servicer hereby acknowledge and agree that the Issuing Entity may assign
its interest under this Agreement to the Indenture Trustee, for the benefit of
the Noteholders, as may be required to effect the purposes of the Indenture or
other governing agreement, without further notice to, or consent of, the
Mortgage Loan Seller, the Depositor or the Master Servicer, and the Indenture
Trustee shall succeed to such of the rights of the Issuing Entity hereunder as
shall be so assigned. The Issuing Entity shall, pursuant to the Indenture,
assign all of its right, title and interest in and to the Mortgage Loans and its
right to exercise the remedies created by Article II of this Agreement for
breaches of the representations, warranties, agreements and covenants of the
Mortgage Loan Seller contained in the Mortgage Loan Purchase Agreement
(including the guarantee of Alesco Financial Inc. of the Mortgage Loan Seller’s
obligations to cure, repurchase or substitute Mortgage Loans as to which there
has been a breach), and the related Underlying Seller pursuant to the related
Sale Agreements, to the Indenture Trustee, for the benefit of the Noteholders.
The Mortgage Loan Seller agrees that, upon such assignment to the Indenture
Trustee, such representations, warranties, agreements and covenants shall run to
and be for the benefit of the Indenture Trustee and the Indenture Trustee may
enforce, without joinder of the Depositor or the Issuing Entity, the repurchase
obligations of the Mortgage Loan Seller set forth herein and in the Mortgage
Loan Purchase Agreement and the repurchase obligations of the Underlying Sellers
pursuant to the related Sale Agreement with respect to breaches of such
representations, warranties, agreements and covenants. Any such assignment to
the Indenture Trustee shall not be deemed to constitute an assignment to the
Indenture Trustee of any obligations or liabilities of the Issuing Entity under
this Agreement.

 

-13-



--------------------------------------------------------------------------------

ARTICLE III

Administration and Servicing of Mortgage Loans

Section 3.01. Master Servicer. The Master Servicer shall supervise, monitor and
oversee the obligations of the Servicers to service and administer the Mortgage
Loans in accordance with the terms of the related Servicing Agreement and shall
have full power and authority to do any and all things which it may deem
necessary or desirable in connection with such master servicing and
administration. In performing its obligations hereunder, the Master Servicer
shall act in a manner consistent with Accepted Master Servicing Practices.
Furthermore, the Master Servicer shall oversee and consult with the Servicers as
necessary from time-to-time to carry out the Master Servicer’s obligations
hereunder, shall receive, review and evaluate all reports, information and other
data provided to the Master Servicer by the Servicers and shall cause each
Servicer to perform and observe the covenants, obligations and conditions to be
performed or observed by the Servicers under the related Servicing Agreement.
The Master Servicer shall independently and separately monitor each Servicer’s
servicing activities with respect to the Mortgage Loans, reconcile the results
of such monitoring with such information provided in the previous sentence on a
monthly basis and coordinate corrective adjustments to each Servicer’s and
Master Servicer’s records, and based on such reconciled and corrected
information, the Master Servicer shall provide such information to the
Securities Administrator as shall be necessary in order for it to prepare the
statements specified in Section 7.03 of the Indenture, and prepare any other
information and statements required to be forwarded by the Master Servicer
hereunder. The Master Servicer shall reconcile the results of its Mortgage Loan
monitoring with the actual remittances of each Servicer pursuant to the related
Servicing Agreement.

In addition to the foregoing, in connection with a modification of any Mortgage
Loan by the related Servicer, if the Master Servicer is unable to enforce the
obligations of the related Servicer with respect to such modification, the
Master Servicer shall notify the Depositor of the related Servicer’s failure to
comply with the terms of the related Servicing Agreement. If the related
Servicing Agreement requires the approval of the Master Servicer for a
modification to a Mortgage Loan, the Master Servicer shall approve such
modification if, based upon its receipt of written notification from the related
Servicer outlining the terms of such modification and appropriate supporting
documentation, the Master Servicer determines that the modification is permitted
under the terms of the related Servicing Agreement and that any conditions to
such modification set forth in the related Servicing Agreement have been
satisfied. Furthermore, if the related Servicing Agreement requires the
oversight and monitoring of loss mitigation measures with respect to the related
Mortgage Loans, the Master Servicer shall monitor any loss mitigation procedure
or recovery action related to a defaulted Mortgage Loan (to the extent it
receives notice of such from the related Servicer) and confirm that such loss
mitigation procedure or recovery action is initiated, conducted and concluded in
accordance with any timeframes and any other requirements set forth in the
related Servicing Agreement, and the Master Servicer shall notify the Depositor
in any case in which the Master Servicer believes that the related Servicer is
not complying with such timeframes and/or other requirements.

The Indenture Trustee shall furnish each Servicer and the Master Servicer, upon
written request from a servicing officer, with any powers of attorney and other
documents in form as provided to it necessary or appropriate to enable the
Servicers and the Master Servicer to service and administer the related Mortgage
Loans and REO Property. The Indenture Trustee shall not be liable for the
Servicers’ or the Master Servicer’s use or misuse of such powers of attorney.

 

-14-



--------------------------------------------------------------------------------

The Indenture Trustee shall provide access to the records and documentation in
possession of the Indenture Trustee regarding the related Mortgage Loans and REO
Property and the servicing thereof to the Noteholders, the FDIC, and the
supervisory agents and examiners of the FDIC, such access being afforded only
upon reasonable prior written request and during normal business hours at the
office of the Indenture Trustee; provided, however, unless otherwise required by
law, the Indenture Trustee shall not be required to provide access to such
records and documentation to the Noteholders if the provision thereof would
violate the legal right to privacy of any Mortgagor. The Indenture Trustee shall
allow representatives of the above entities to photocopy any of the records and
documentation and shall provide equipment for that purpose at a charge that
covers the Indenture Trustee’s actual costs.

The Indenture Trustee shall execute and deliver to the Servicers or the Master
Servicer, as applicable based on the requesting party, any court pleadings,
requests for trustee’s sale or other appropriate documents necessary or
reasonably desirable to (i) effect the foreclosure or trustee’s sale with
respect to a Mortgaged Property; (ii) take any legal action brought to obtain
judgment against any Mortgagor on the Mortgage Note or Security Instrument;
(iii) obtain a deficiency judgment against the Mortgagor; or (iv) enforce any
other rights or remedies provided by the Mortgage Note or Security Instrument or
otherwise available at law or equity.

Section 3.02. Monitoring of Servicers. (a) The Master Servicer shall be
responsible for reporting to the Indenture Trustee, the Issuing Entity and the
Depositor the non-compliance by each Servicer with its duties under the related
Servicing Agreement. In the review of each Servicer’s activities, the Master
Servicer may rely upon an officer’s certificate of the Servicer (or similar
document signed by an officer of the Servicer) with regard to such Servicer’s
compliance with the terms of its Servicing Agreement. In the event that the
Master Servicer, in its judgment, determines that a Servicer should be
terminated in accordance with its Servicing Agreement, or that a notice should
be sent pursuant to such Servicing Agreement with respect to the occurrence of
an event that, unless cured, would constitute grounds for such termination, the
Master Servicer shall notify the Depositor, the Issuing Entity and the Indenture
Trustee thereof and the Master Servicer (or in the case of Wells Fargo as
Servicer, the Indenture Trustee) shall issue such notice or take such other
action as it deems appropriate.

The Master Servicer, for the benefit of the Indenture Trustee and the
Noteholders, shall enforce the obligations of each Servicer under the related
Servicing Agreement. In the event that Countrywide as Servicer fails to perform
its obligations in accordance with the Countrywide Servicing Agreement, the
Master Servicer, subject to the preceding paragraph, shall terminate the rights
and obligations of Countrywide thereunder and act as successor servicer of the
related Mortgage Loans or cause the Indenture Trustee to enter into a new
servicing agreement with a successor servicer selected by the Master Servicer.
In the event that Wells Fargo Bank as Servicer fails to perform its obligations
in accordance with the Wells Fargo Servicing Agreement, the Indenture Trustee,
subject to the preceding paragraph, shall terminate the rights and obligations
of Wells Fargo Bank thereunder and act as successor servicer of the related
Mortgage Loans or enter into a new servicing agreement with a successor servicer
selected by the Indenture Trustee; provided, however, in each case, it is
understood and acknowledged by the parties hereto that there shall be a period
of

 

-15-



--------------------------------------------------------------------------------

transition (not to exceed 90 days) before the actual servicing functions can be
fully transferred to such successor servicer. Such enforcement, including,
without limitation, the legal prosecution of claims, termination of the related
Servicing Agreement and the pursuit of other appropriate remedies, shall be in
such form and carried out to such an extent and at such time as the Master
Servicer or the Indenture Trustee, as applicable, in its good faith business
judgment, would require were it the owner of the related Mortgage Loans. The
Master Servicer or the Indenture Trustee, as applicable, shall pay the costs of
such enforcement at its own expense, subject to its right of reimbursement
pursuant to the provisions of this Agreement or the related Servicing Agreement,
provided that the Master Servicer or the Indenture Trustee, as applicable, shall
not be required to prosecute or defend any legal action except to the extent
that the Master Servicer or the Indenture Trustee, as applicable, shall have
received reasonable indemnity for its costs and expenses in pursuing such
action. Nothing herein shall impose any obligation on the part of the Indenture
Trustee to assume or succeed to the duties or obligations of the Master Servicer
in the case of the termination of Countrywide unless the Indenture Trustee has
not been able to find a successor servicer or a successor master servicer.
Subject to the related Servicing Agreement, the related Servicer may also, in
its discretion, as an alternative to foreclosure, sell defaulted Mortgage Loans
at fair market value to third-parties, if the related Servicer reasonably
believes that such sale would maximize proceeds to the Trust in the aggregate
(on a present value basis) with respect to that Mortgage Loan.

(a) To the extent that the costs and expenses of the Master Servicer or the
Indenture Trustee, as applicable, related to any termination of a Servicer, or
the enforcement or prosecution or related claims, rights or remedies or the
appointment of a successor servicer or the transfer and assumption of servicing
by the Master Servicer with respect to any Servicing Agreement (including,
without limitation, (i) all legal costs and expenses and all due diligence costs
and expenses associated with an evaluation of the potential termination of a
Servicer as a result of an event of default by such Servicer and (ii) all costs
and expenses associated with the complete transfer of servicing, including all
servicing files and all servicing data and the completion, correction or
manipulation of such servicing data as may be required by the successor servicer
to correct any errors or insufficiencies in the servicing data or otherwise to
enable the successor servicer to service the Mortgage Loans in accordance with
the related Servicing Agreement) are not fully and timely reimbursed by the
terminated Servicer, the Master Servicer or the Indenture Trustee, as
applicable, shall be entitled to reimbursement of such costs and expenses from
the Payment Account.

(b) The Master Servicer shall require each Servicer to comply with the
remittance requirements and other obligations set forth in the related Servicing
Agreement.

(c) If the Master Servicer acts as a successor servicer, it will not assume
liability for the representations and warranties of the Servicer, if any, that
it replaces.

(d) If the Indenture Trustee acts as a successor servicer, it shall not assume
liability for the representations and warranties of the Servicer, if any, that
it replaces.

Section 3.03. Fidelity Bond. The Master Servicer, at its expense, shall maintain
in effect a blanket fidelity bond and an errors and omissions insurance policy,
affording coverage with respect to all directors, officers, employees and other
Persons acting on such

 

-16-



--------------------------------------------------------------------------------

Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The errors and omissions
insurance policy and the fidelity bond shall be in such form and amount
generally acceptable for entities serving as master servicers or trustees.

Section 3.04. Power to Act; Procedures. The Master Servicer shall master service
the Mortgage Loans and shall have full power and authority to do any and all
things that it may deem necessary or desirable in connection with the master
servicing and administration of the Mortgage Loans, including but not limited to
the power and authority (i) to execute and deliver, on behalf of the Issuing
Entity, Noteholders and the Indenture Trustee, customary consents or waivers and
other instruments and documents, (ii) to consent to transfers of any Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages, (iii) to
collect any Insurance Proceeds and Liquidation Proceeds, and (iv) to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Mortgage Loan, in each case, in accordance with the provisions of
this Agreement and the related Servicing Agreement, as applicable. The Indenture
Trustee shall furnish the Master Servicer, upon written request from a Servicing
Officer, with any powers of attorney empowering the Master Servicer or the
Servicers to execute and deliver instruments of satisfaction or cancellation, or
of partial or full release or discharge, and to foreclose upon or otherwise
liquidate Mortgaged Property, and to appeal, prosecute or defend in any court
action relating to the Mortgage Loans or the Mortgaged Property, in accordance
with the related Servicing Agreement and this Agreement, and the Indenture
Trustee shall execute and deliver such other documents, as the Master Servicer
may request, to enable the Master Servicer to master service and administer the
Mortgage Loans and carry out its duties hereunder, in each case in accordance
with Accepted Master Servicing Practices (and the Indenture Trustee shall have
no liability for use or misuse of any such powers of attorney by the Master
Servicer or the Servicers). If the Master Servicer or the Indenture Trustee has
been advised that it is likely that the laws of the state in which action is to
be taken prohibit such action if taken in the name of the Indenture Trustee or
that the Indenture Trustee would be adversely affected under the “doing
business” or tax laws of such state if such action is taken in its name, the
Master Servicer shall join with the Indenture Trustee in the appointment of a
co-trustee pursuant to Section 6.11 of the Indenture. In the performance of its
duties hereunder, the Master Servicer shall be an independent contractor and
shall not, except in those instances where it is taking action in the name of
the Issuing Entity or the Indenture Trustee, be deemed to be the agent of the
Issuing Entity or the Indenture Trustee.

Section 3.05. Due-on-Sale Clauses; Assumption Agreements. To the extent provided
in the related Servicing Agreement, to the extent Mortgage Loans contain
enforceable due-on-sale clauses, the Master Servicer shall cause the related
Servicer to enforce such clauses in accordance with the related Servicing
Agreement. If applicable law prohibits the enforcement of a due-on-sale clause
or such clause is otherwise not enforced in accordance with the related
Servicing Agreement, and, as a consequence, a Mortgage Loan is assumed, the
original Mortgagor may be released from liability in accordance with the related
Servicing Agreement.

Section 3.06. Release of Mortgage Files. (a) Upon becoming aware of the payment
in full of any Mortgage Loan, or the receipt by the related Servicer of a
notification that payment in full has been escrowed in a manner customary for
such purposes for payment to Noteholders on the next Payment Date, the related
Servicer shall, if required under the related Servicing Agreement, promptly
furnish to the Indenture Trustee or the related Custodian on its behalf two
copies of a certification substantially in the form of

 

-17-



--------------------------------------------------------------------------------

Exhibit B hereto signed by a Servicing Officer or in a mutually agreeable
electronic format which shall, in lieu of a signature on its face, originate
from a Servicing Officer (which certification shall include a statement to the
effect that all amounts received in connection with such payment that are
required to be deposited in the Protected Account maintained by the related
Servicer pursuant to the related Servicing Agreement have been so deposited) and
shall request that the Indenture Trustee deliver or cause the related Custodian
to deliver to the related Servicer the related Mortgage File. Upon receipt of
such certification and request, the Indenture Trustee shall promptly release or
cause the related Custodian to release the related Mortgage File to the related
Servicer and the Indenture Trustee shall have no further responsibility with
regard to such Mortgage File. Upon any such payment in full, the related
Servicer is authorized, to give, as agent for the Indenture Trustee, as the
mortgagee under the Mortgage that secured the Mortgage Loan, an instrument of
satisfaction (or assignment of mortgage without recourse) regarding the
Mortgaged Property subject to the Mortgage, which instrument of satisfaction or
assignment, as the case may be, shall be delivered to the Person or Persons
entitled thereto against receipt therefor of such payment, it being understood
and agreed that no expenses incurred in connection with such instrument of
satisfaction or assignment, as the case may be, shall be chargeable to the
related Protected Account.

(b) From time to time and as appropriate for the servicing or foreclosure of any
Mortgage Loan and in accordance with the related Servicing Agreement, the
Indenture Trustee shall execute such documents as shall be prepared and
furnished to the Indenture Trustee by the Servicers or the Master Servicer (in
form reasonably acceptable to the Indenture Trustee) and as are necessary to the
prosecution of any such proceedings. The Indenture Trustee shall, upon the
request of the Servicers or the Master Servicer, and delivery to the Indenture
Trustee or the related Custodian on its behalf, of two copies of a request for
release signed by a Servicing Officer substantially in the form of Exhibit B (or
in a mutually agreeable electronic format which shall, in lieu of a signature on
its face, originate from a Servicing Officer), release or cause the related
Custodian to release the related Mortgage File held in its or the related
Custodian’s possession or control to the related Servicer or the Master
Servicer, as applicable. The related Servicer or the Master Servicer shall be
obligated to return the Mortgage File to the Indenture Trustee or the related
Custodian when the need therefor by the related Servicer or the Master Servicer,
as it reasonably determines, no longer exists unless the Mortgage Loan shall be
liquidated, in which case, upon receipt of a certificate of a Servicing Officer
similar to that hereinabove specified, the Mortgage File shall be released by
the Indenture Trustee or the related Custodian to the related Servicer or the
Master Servicer.

Section 3.07. Documents, Records and Funds in Possession of Master Servicer To
Be Held for Issuing Entity and Indenture Trustee.

(a) The Master Servicer shall transmit and each Servicer (to the extent required
by the related Servicing Agreement) shall transmit to the Indenture Trustee such
documents and instruments coming into the possession of the Master Servicer or
the related Servicer from time to time as are required by the terms hereof, or
in the case of the related Servicer, the related Servicing Agreement, to be
delivered to the Indenture Trustee. Any funds received by the Master Servicer or
by the related Servicer in respect of any Mortgage Loan or which otherwise are
collected by the Master Servicer or by the related Servicer as Liquidation
Proceeds or

 

-18-



--------------------------------------------------------------------------------

Insurance Proceeds in respect of any Mortgage Loan shall be held for the benefit
of the Issuing Entity and the Indenture Trustee subject to the Master Servicer’s
right to retain or withdraw from the Payment Account the Master Servicing
Compensation and other amounts provided in this Agreement and the right of the
related Servicer to retain its Servicing Fee and other amounts as provided in
the related Servicing Agreement. The Master Servicer shall, and (to the extent
provided in the related Servicing Agreement) cause each Servicer to provide
access to information and documentation regarding the Mortgage Loans to the
Issuing Entity, the Indenture Trustee, and their respective agents and
accountants at any time upon reasonable request and during normal business
hours, and to Noteholders that are savings and loan associations, banks or
insurance companies, the Office of Thrift Supervision, the FDIC and the
supervisory agents and examiners of such Office and Corporation or examiners of
any other federal or state banking or insurance regulatory authority if so
required by applicable regulations of the Office of Thrift Supervision or other
regulatory authority, such access to be afforded without charge but only upon
reasonable request in writing and during normal business hours at the offices of
the Master Servicer designated by it. In fulfilling such a request the Master
Servicer shall not be responsible for determining the sufficiency of such
information.

(b) All Mortgage Files and funds collected or held by, or under the control of,
the Master Servicer, in respect of any Mortgage Loans, whether from the
collection of principal and interest payments or from Liquidation Proceeds or
Insurance Proceeds, shall be held by the Master Servicer for and on behalf of
the Issuing Entity, the Indenture Trustee and the Noteholders and shall be and
remain the sole and exclusive property of the Issuing Entity, subject to the
pledge to the Indenture Trustee; provided, however, the Master Servicer and the
related Servicer shall be entitled to setoff against, and deduct from, any such
funds any amounts that are properly due and payable to the Master Servicer or
the related Servicer under this Agreement or the related Servicing Agreement.

Section 3.08. Standard Hazard Insurance and Flood Insurance Policies.

(a) For each Mortgage Loan, the Master Servicer shall enforce any obligation of
each Servicer under the related Servicing Agreement to maintain or cause to be
maintained standard fire and casualty insurance and, where applicable, flood
insurance, all in accordance with the provisions of the related Servicing
Agreement. It is understood and agreed that such insurance shall be with
insurers meeting the eligibility requirements set forth in the related Servicing
Agreement and that no earthquake or other additional insurance is to be required
of any Mortgagor or to be maintained on property acquired in respect of a
defaulted loan, other than pursuant to such applicable laws and regulations as
shall at any time be in force and as shall require such additional insurance.

(b) Pursuant to Sections 4.01 and 4.02, any amounts collected by the Servicers
or the Master Servicer, under any insurance policies (other than amounts to be
applied to the restoration or repair of the property subject to the related
Mortgage or released to the Mortgagor in accordance with the related Servicing
Agreement) shall be deposited into the Payment Account, subject to withdrawal
pursuant to Sections 4.02 and 4.03. Any cost incurred by the Master Servicer or
the Servicers in maintaining any such insurance if the Mortgagor defaults in its
obligation to do so shall be added to the amount owing under the Mortgage Loan
where the terms of the Mortgage Loan so permit; provided, however, the addition
of any such cost shall not be taken into account for purposes of calculating the
distributions to be made to Noteholders and shall be recoverable by the Master
Servicer or the Servicers pursuant to Sections 4.02 and 4.03.

 

-19-



--------------------------------------------------------------------------------

Section 3.09. Presentment of Claims and Collection of Proceeds. The Master
Servicer shall (to the extent provided in the related Servicing Agreement) cause
the Servicers to prepare and present on behalf of the Issuing Entity, the
Indenture Trustee and the Noteholders all claims under the Insurance Policies
and take such actions (including the negotiation, settlement, compromise or
enforcement of the insured’s claim) as shall be necessary to realize recovery
under such policies. Any proceeds disbursed to the Master Servicer (or disbursed
to the Servicers and remitted to the Master Servicer) in respect of such
policies, bonds or contracts shall be promptly deposited in the Payment Account
upon receipt, except that any amounts realized that are to be applied to the
repair or restoration of the related Mortgaged Property as a condition precedent
to the presentation of claims on the related Mortgage Loan to the insurer under
any applicable Insurance Policy need not be so deposited (or remitted).

Section 3.10. Maintenance of the Primary Mortgage Insurance Policies.

(a) The Master Servicer shall not take, or authorize the Servicers (to the
extent such action is prohibited under the related Servicing Agreement) to take,
any action that would result in noncoverage under any applicable Primary
Mortgage Insurance Policy of any loss which, but for the actions of the Master
Servicer or the Servicers, would have been covered thereunder. The Master
Servicer shall use its best reasonable efforts to cause the Servicers (to the
extent required under the related Servicing Agreement) to keep in force and
effect (to the extent that the Mortgage Loan requires the Mortgagor to maintain
such insurance), primary mortgage insurance applicable to each Mortgage Loan in
accordance with the provisions of this Agreement and the related Servicing
Agreement, as applicable. The Master Servicer shall not authorize the Servicers
(to the extent required under the related Servicing Agreement) to, cancel or
refuse to renew any such Primary Mortgage Insurance Policy that is in effect at
the date of the initial issuance of the Mortgage Note and is required to be kept
in force hereunder except in accordance with the provisions of this Agreement
and the related Agreement, as applicable.

(b) The Master Servicer agrees to cause the Servicers (to the extent required
under the related Servicing Agreement) to present, on behalf of the Issuing
Entity, the Indenture Trustee and the Noteholders, claims to the insurer under
any Primary Mortgage Insurance Policies and, in this regard, to take such
reasonable action as shall be necessary to permit recovery under any Primary
Mortgage Insurance Policies respecting defaulted Mortgage Loans. Pursuant to
Sections 4.01 and 4.02, any amounts collected by the Master Servicer or the
Servicers under any Primary Mortgage Insurance Policies shall be deposited
Payment Account, subject to withdrawal pursuant to Sections 4.02 and 4.03.

Section 3.11. Indenture Trustee to Retain Possession of Certain Insurance
Policies and Documents.

The Indenture Trustee shall retain or shall cause the related Custodian to
retain possession and custody of the originals (to the extent available) of any
Primary Mortgage Insurance Policies, or certificate of insurance if applicable,
and any certificates of renewal as to the foregoing as may be issued from time
to time as contemplated by this Agreement. Until all amounts distributable in
respect

 

-20-



--------------------------------------------------------------------------------

of the Notes have been distributed in full and the Indenture has been satisfied
and discharged in accordance with Section 4.10 of the Indenture, the Indenture
Trustee shall also retain, or shall cause the related Custodian to retain,
possession and custody of each Mortgage File in accordance with and subject to
the terms and conditions of this Agreement. The Master Servicer shall promptly
deliver or cause to be delivered to the Indenture Trustee upon the execution or
receipt thereof the originals of any Primary Mortgage Insurance Policies, any
certificates of renewal, and such other documents or instruments that constitute
portions of the Mortgage File that come into the possession of the Master
Servicer from time to time.

Section 3.12. Realization Upon Defaulted Mortgage Loans. For each Mortgage Loan
that comes into and continues in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments, the Master
Servicer shall cause the Servicers (to the extent required under the related
Servicing Agreement) to either (i) foreclose upon, repossess or otherwise
comparably convert the ownership of Mortgaged Properties securing such Mortgage
Loans, all in accordance with the related Servicing Agreement or (ii) as an
alternative to foreclosure, sell such defaulted Mortgage Loans at fair market
value to third-parties, if such Servicer reasonably believes that such sale
would maximize proceeds to the Trust (on a present value basis) with respect to
those Mortgage Loans. The related Servicer shall be responsible for all costs
and expenses incurred by it in any such proceedings or sale; provided, however,
such costs and expenses shall be recoverable as servicing advances by the
related Servicer as contemplated in Section 3.25 of the Indenture.

Section 3.13. Compensation for the Master Servicer.

On each Payment Date the Master Servicer shall be entitled to all income and
gain realized for a period of five (5) Business Days from any investment of
funds in the Payment Account, pursuant to Article IV, for the performance of its
activities hereunder (the “Master Servicer Compensation”). The Master Servicer
shall be required to pay all expenses incurred by it in connection with its
activities hereunder and shall not be entitled to reimbursement therefor except
as provided in this Agreement.

Section 3.14. REO Property.

(a) In the event the Trust Estate acquires ownership of any REO Property in
respect of any related Mortgage Loan, the deed or certificate of sale shall be
issued to the Indenture Trustee, or to its nominee, on behalf of the
Noteholders. The Master Servicer shall, to the extent provided in the related
Servicing Agreement, cause the Servicer to sell any REO Property as
expeditiously as possible in accordance with the provisions of the related
Servicing Agreement. Pursuant to its efforts to sell such REO Property, the
Master Servicer shall cause the related Servicer to protect and conserve, such
REO Property in the manner and to the extent required by the related Servicing
Agreement. The Master Servicer shall also cause the related Servicer to purchase
or sell any REO Property and any other Non-REMIC Eligible Assets then remaining
in the Trust Estate in preparation for a REMIC Conversion at such time and in
such manner as specified in Article VIII hereof and Article XI of the Indenture.

 

-21-



--------------------------------------------------------------------------------

(b) The Master Servicer shall, to the extent required by the related Servicing
Agreement, cause the related Servicer to deposit all funds collected and
received in connection with the operation of any REO Property in the related
Protected Account.

(c) The Master Servicer and the related Servicer, upon the final disposition of
any REO Property, shall be entitled to reimbursement for any related
unreimbursed Monthly Advances and other unreimbursed advances as well as any
unpaid Servicing Fees from Liquidation Proceeds received in connection with the
final disposition of such REO Property; provided, that any such unreimbursed
Monthly Advances as well as any unpaid Servicing Fees may be reimbursed or paid,
as the case may be, prior to final disposition, out of any net rental income or
other net amounts derived from such REO Property.

(d) To the extent provided in the related Servicing Agreement, the Liquidation
Proceeds from the final disposition of the REO Property, and in the case of a
liquidation of REO Property and other Non-REMIC-Eligible Assets in connection
with a REMIC Conversion, as set forth in paragraph (a) above, Article VIII
hereof and Article XI of the Indenture, any proceeds from such liquidation, net
of any payment to the Master Servicer and the related Servicer as provided above
shall be deposited in the related Protected Account on or prior to the
Determination Date in the month following receipt thereof and be remitted by
wire transfer in immediately available funds to the Master Servicer for deposit
into the Payment Account on the next succeeding Servicer Remittance Date.

Section 3.15. Annual Statement as to Compliance.

(a) The Master Servicer and the Securities Administrator shall deliver (or
otherwise make available) to the Depositor and the Securities Administrator not
later than March 15th of each calendar year beginning in 2008, an Officer’s
Certificate (an “Annual Statement of Compliance”) stating, as to each signatory
thereof, that (i) a review of the activities of each such party during the
preceding calendar year and of its performance under this Agreement or other
applicable servicing agreement has been made under such officer’s supervision
and (ii) to the best of such officer’s knowledge, based on such review, such
party has fulfilled all of its obligations under this Agreement or other
applicable servicing agreement in all material respects throughout such year,
or, if there has been a failure to fulfill any such obligation in any material
respect, specifying each such failure known to such officer and the nature and
status of the cure provisions thereof. Such Annual Statement of Compliance shall
contain no restrictions or limitations on its use. The Master Servicer shall
enforce the obligations of each Servicer, to the extent set forth in the related
Servicing Agreement, to deliver a similar Annual Statement of Compliance by that
Servicer to the Depositor and the Securities Administrator as described above as
and when required with respect to the Master Servicer. In the event that certain
servicing responsibilities with respect to any Mortgage Loan have been delegated
by the Master Servicer, the Securities Administrator or a Servicer to a
subservicer or subcontractor, each such entity shall cause such subservicer or
subcontractor (and with respect to each Servicer, the Master Servicer shall
enforce the obligation of such Servicer to the extent required under the related
Servicing Agreement) to deliver a similar Annual Statement of Compliance by such
subservicer or subcontractor to the Depositor and the Securities Administrator
as described above as and when required with respect to the Master Servicer or
the related Servicer (as the case may be).

 

-22-



--------------------------------------------------------------------------------

(b) Failure of the Master Servicer to comply with this Section 3.15 (including
with respect to the timeframes required herein) shall be deemed an Event of
Default, and at the written direction of the Depositor the Indenture Trustee
shall, in addition to whatever rights the Indenture Trustee may have under this
Agreement and at law or equity or to damages, including injunctive relief and
specific performance, upon notice, immediately terminate all of the rights and
obligations of the Master Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds thereof without compensating the Master Servicer
for the same (but subject to the Securities Administrator’s rights to
reimbursement of all amounts for which it is entitled to be reimbursed prior to
the date of termination). Failure of the Securities Administrator to comply with
this Section 3.15 (including with respect to the timeframes required in this
Section) which failure results in a failure to timely file the related Form
10-K, shall be deemed a default and the Indenture Trustee at the written
direction of the Depositor shall, in addition to whatever rights the Indenture
Trustee may have under this Agreement and at law or equity or to damages,
including injunctive relief and specific performance, upon notice, immediately
terminate all of the rights and obligations of the Securities Administrator
under this Agreement and in and to the Mortgage Loans and the proceeds thereof
without compensating the Securities Administrator for the same (but subject to
the rights to reimbursement of all amounts for which it is entitled to be
reimbursed prior to the date of termination). This paragraph shall supersede any
other provision in this Agreement or any other agreement to the contrary.

Section 3.16. Assessments of Compliance and Attestation Reports.

Pursuant to Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB, each of the Master Servicer, the Securities Administrator and the
Custodian (to the extent set forth in this Section) (each, an “Attesting Party”)
shall deliver (or otherwise make available) to the Master Servicer, the
Securities Administrator and the Depositor on or before March 15th of each
calendar year beginning in 2008, a report regarding such Attesting Party’s
assessment of compliance (an “Assessment of Compliance”) with the Servicing
Criteria during the preceding calendar year. The Assessment of Compliance, as
set forth in Regulation AB, must contain the following:

(a) A statement by an authorized officer of such Attesting Party of its
authority and responsibility for assessing compliance with the Servicing
Criteria applicable to the related Attesting Party;

(b) A statement by an authorized officer that such Attesting Party used the
Servicing Criteria attached as Exhibit F hereto, and which shall also be
attached to the Assessment of Compliance, to assess compliance with the
Servicing Criteria applicable to the related Attesting Party;

(c) An assessment by such officer of the related Attesting Party’s compliance
with the applicable Servicing Criteria for the period consisting of the
preceding calendar year, including disclosure of any material instance of
noncompliance with respect thereto during such period, which assessment shall be
based on the activities such Attesting Party performs with respect to
asset-backed securities transactions taken as a whole involving the related
Attesting Party, that are backed by the same asset type as the Mortgage Loans;

 

-23-



--------------------------------------------------------------------------------

(d) A statement that a registered public accounting firm has issued an
attestation report on the related Attesting Party’s Assessment of Compliance for
the period consisting of the preceding calendar year; and

(e) A statement as to which of the Servicing Criteria, if any, are not
applicable to the related Attesting Party, which statement shall be based on the
activities such Attesting Party performs with respect to asset-backed securities
transactions taken as a whole involving such Attesting Party, that are backed by
the same asset type as the Mortgage Loans.

Such report at a minimum shall address each of the Servicing Criteria specified
on Exhibit F hereto which are indicated as applicable to the related Attesting
Party.

On or before March 15th of each calendar year beginning in 2008, each Attesting
Party shall furnish to the Master Servicer, the Depositor and the Securities
Administrator a report (an “Attestation Report”) by a registered public
accounting firm that attests to, and reports on, the Assessment of Compliance
made by the related Attesting Party, as required by Rules 13a-18 and 15d-18 of
the Exchange Act and Item 1122(b) of Regulation AB, which Attestation Report
must be made in accordance with standards for attestation reports issued or
adopted by the Public Company Accounting Oversight Board.

The Master Servicer shall enforce the obligation of each Servicer to deliver to
the Securities Administrator, the Master Servicer and the Depositor an
Assessment of Compliance and Attestation Report as and when provided in the
related Servicing Agreement. Each of the Master Servicer and the Securities
Administrator shall cause, and the Master Servicer shall enforce the obligation
(as and when provided in the related Servicing Agreement) of each Servicer to
cause, any subservicer and each subcontractor (to the extent such subcontractor
is determined by the Master Servicer or the Securities Administrator, as
applicable, to be “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB) that is engaged by such Servicer, the Master
Servicer or the Securities Administrator, as applicable, to deliver to the
Securities Administrator, the Master Servicer and the Depositor an Assessment of
Compliance and Attestation Report as and when provided above. Such Assessment of
Compliance, as to any subservicer or subcontractor, shall at a minimum address
the applicable Servicing Criteria specified on Exhibit F hereto which are
indicated as applicable to any “primary servicer” to the extent such subservicer
or subcontractor is performing any servicing function for the party who engages
it and to the extent such party is not itself addressing the Servicing Criteria
related to such servicing function in its own Assessment of Compliance. The
Securities Administrator shall confirm that each of the Assessments of
Compliance delivered to it, taken as a whole, address all of the Servicing
Criteria and taken individually address the Servicing Criteria for each party as
set forth in Exhibit F and notify the Depositor of any exceptions.
Notwithstanding the foregoing, as to any subcontractor, an Assessment of
Compliance is not required to be delivered unless it is required as part of a
Form 10-K with respect to the Trust Fund.

Each Custodian shall deliver to the Master Servicer, the Securities
Administrator and the Depositor an Assessment of Compliance and Attestation
Report, as and when provided above, which shall at a minimum address each of the
Servicing Criteria specified on Exhibit F hereto which are indicated as
applicable to a “custodian”. Notwithstanding the foregoing, an Assessment of
Compliance or Attestation Report is not required to be delivered by any
Custodian unless it is required as part of a Form 10-K with respect to the Trust
Fund.

 

-24-



--------------------------------------------------------------------------------

Failure of the Master Servicer to comply with this Section 3.16 (including with
respect to the timeframes required herein) shall, upon written notice from the
Indenture Trustee at the written direction of the Depositor, constitute an Event
of Default, and at the written direction of the Depositor the Indenture Trustee
shall, in addition to whatever rights the Indenture Trustee may have under this
Agreement and at law or equity or to damages, including injunctive relief and
specific performance, upon notice, immediately terminate all of the rights and
obligations of the Master Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds thereof without compensating the Master Servicer
for the same (but subject to the Master Servicer’s rights to payment of any
Master Servicing Compensation and reimbursement of all amounts for which it is
entitled to be reimbursed prior to the date of termination). Failure of the
Securities Administrator to comply with this Section 3.16 (including with
respect to the timeframes required in this Section) which failure results in a
failure to timely file the related Form 10-K, shall, upon written notice from
the Indenture Trustee at the written direction of the Depositor, constitute a
default and the Indenture Trustee shall, in addition to whatever rights the
Indenture Trustee may have under this Agreement and at law or equity or to
damages, including injunctive relief and specific performance, upon notice,
immediately terminate all of the rights and obligations of the Securities
Administrator under this Agreement and in and to the Mortgage Loans and the
proceeds thereof without compensating the Securities Administrator for the same
(but subject to the Securities Administrator’s right to reimbursement of all
amounts for which it is entitled to be reimbursed prior to the date of
termination). This paragraph shall supersede any other provision in this
Agreement or any other agreement to the contrary.

Section 3.17. Reports Filed with Securities and Exchange Commission.

(a)(i) (A) Within 15 days after each Distribution Date, the Securities
Administrator shall, in accordance with industry standards, prepare and file
with the Commission via the Electronic Data Gathering and Retrieval System
(“EDGAR”), a Distribution Report on Form 10-D, signed by the Master Servicer,
with a copy of the Monthly Statement to be furnished by the Securities
Administrator to the Noteholders for such Payment Date; provided that, the
Securities Administrator shall have received no later than five (5) calendar
days after the related Payment Date, all information required to be provided to
the Securities Administrator as described in clause (a)(iv) below. Any
disclosure that is in addition to the Monthly Statement and that is required to
be included on Form 10-D (“Additional Form 10-D Disclosure”) shall be, pursuant
to the paragraph immediately below, reported by the parties set forth on Exhibit
G to the Securities Administrator and the Depositor and approved for inclusion
by the Depositor, and the Securities Administrator shall have no duty or
liability for any failure hereunder to determine or prepare any Additional Form
10-D Disclosure absent such reporting (other than in the case where the
Securities Administrator is the reporting party as set forth in Exhibit G) and
approval.

(B) Within five (5) calendar days after the related Distribution Date, (i) the
parties set forth in Exhibit G shall be required to provide, and the Master
Servicer shall enforce the obligations of each Servicer (to the extent provided
in the related Servicing Agreement) to provide, pursuant to Section 3.17(a)(iv)
below, to the Securities Administrator and the Depositor, to the extent known by
a responsible officer thereof, in EDGAR-compatible format, or in such other form
as otherwise agreed upon by the Securities

 

-25-



--------------------------------------------------------------------------------

Administrator and the Depositor and such party, the form and substance of any
Additional Form 10-D Disclosure, if applicable, and (ii) the Depositor shall
approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-D Disclosure on Form 10-D. The Depositor
shall be responsible for any reasonable fees and expenses assessed or incurred
by the Securities Administrator in connection with including any Additional Form
10-D Disclosure on Form 10-D pursuant to this Section.

(C) After preparing the Form 10-D, the Securities Administrator shall forward
electronically a copy of the Form 10-D to the Depositor (in the case of any
Additional 10-D Disclosure and otherwise if requested by the Depositor) and the
Master Servicer for review. Within two Business Days after receipt of such copy,
but no later than the 12th calendar day after the Distribution Date (provided
that, the Securities Administrator forwards a copy of the Form 10-D no later
than the 10th calendar after the Distribution Date), the Depositor shall notify
the Securities Administrator in writing (which may be furnished electronically)
of any changes to or approval of such Form 10-D. In the absence of receipt of
any written changes or approval, the Securities Administrator shall be entitled
to assume that such Form 10-D is in final form and the Securities Administrator
may proceed with the execution and filing of the Form 10-D. No later than the
13th calendar day after the related Distribution Date, a duly authorized officer
of the Master Servicer shall sign the Form 10-D and, in the case where the
Master Servicer and the Securities Administrator are not affiliated, return an
electronic or fax copy of such signed Form 10-D (with an original executed hard
copy to follow by overnight mail) to the Securities Administrator. If a Form
10-D cannot be filed on time or if a previously filed Form 10-D needs to be
amended, the Securities Administrator shall follow the procedures set forth in
Section 3.17(a)(v)(B). Promptly (but no later than one (1) Business Day) after
filing with the Commission, the Securities Administrator shall make available on
its internet website at “www.ctslink.com” a final executed copy of each Form
10-D filed by the Securities Administrator. The signing party at the Master
Servicer can be contacted as set forth in Section 7.04. Form 10-D requires the
registrant to indicate (by checking “yes” or “no”) that it (1) has filed all
reports required to be filed by Section 13 or 15(d) of the Exchange Act during
the preceding 12 months (or for such shorter period that the registrant was
required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. The Depositor shall notify the Securities
Administrator in writing, no later than the fifth calendar day after the related
Distribution Date with respect to the filing of a report on Form 10-D, if the
answer to the questions should be “no”. The Securities Administrator shall be
entitled to rely on the representations in Section 2.04(ix) and in any such
notice in preparing, executing and/or filing any such report. The parties to
this Agreement acknowledge that the performance by the Master Servicer and the
Securities Administrator of their respective duties under Sections 3.17(a)(i)
and (v) related to the timely preparation, execution and filing of Form 10-D is
contingent upon such parties strictly observing all applicable deadlines in the
performance of their duties under such Sections. Neither the Master Servicer nor
the Securities Administrator shall have any liability for any loss, expense,
damage, claim arising out of or with respect to any failure to properly prepare,
execute and/or timely file such Form 10-D, where such failure results from a
party’s failure to deliver, on a timely basis, any information from such party
needed to prepare, arrange for execution or file such Form 10-D, not resulting
from its own negligence, bad faith or willful misconduct.

 

-26-



--------------------------------------------------------------------------------

(ii) (A) Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), the
Securities Administrator shall prepare and file, at the direction of the
Depositor, on behalf of the Trust, any Form 8-K, as required by the Exchange
Act; provided that, the Depositor shall file the initial Form 8-K in connection
with the issuance of the Notes. Any disclosure or information related to a
Reportable Event or that is otherwise required to be included on Form 8-K (“Form
8-K Disclosure Information”) shall be, pursuant to the paragraph immediately
below, reported by the parties set forth on Exhibit G to the Securities
Administrator and the Depositor and approved for inclusion by the Depositor, and
the Securities Administrator shall have no duty or liability for any failure
hereunder to determine or prepare any Form 8-K Disclosure Information absent
such reporting (other than in the case where the Securities Administrator is the
reporting party as set forth in Exhibit G) and approval.

(B) For so long as the Trust is subject to the Exchange Act reporting
requirements, no later than the close of business on the second Business Day
after the occurrence of a Reportable Event (i) the parties set forth in Exhibit
G shall be required pursuant to Section 3.17(a)(iv) below to provide, and the
Master Servicer shall enforce the obligations of each Servicer (to the extent
provided in the related Servicing Agreement) to provide, to the Securities
Administrator and the Depositor, to the extent known by a responsible officer
thereof, in EDGAR-compatible format, or in such other form as otherwise agreed
upon by the Securities Administrator and the Depositor and such party, the form
and substance of any Form 8-K Disclosure Information, if applicable, and
(ii) the Depositor shall approve, as to form and substance, or disapprove, as
the case may be, the inclusion of the Form 8-K Disclosure Information on Form
8-K. The Depositor shall be responsible for any reasonable fees and expenses
assessed or incurred by the Securities Administrator in connection with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this
Section.

(C) After preparing the Form 8-K, the Securities Administrator shall forward
electronically a copy of the Form 8-K to the Depositor and the Master Servicer
for review. No later than the close of business New York City time on the third
Business Day after the Reportable Event, or in the case where the Master
Servicer and Securities Administrator are affiliated, no later than noon New
York City time on the fourth Business Day after the Reportable Event, a duly
authorized officer of the Master Servicer shall sign the Form 8-K and, in the
case where the Master Servicer and the Securities Administrator are not
affiliated, return an electronic or fax copy of such signed Form 8-K (with an
original executed hard copy to follow by overnight mail) to the Securities
Administrator. Promptly, but no later than the close of business on the 3rd
Business Day after the Reportable Event (provided that, the Securities
Administrator forwards a copy of the Form 8-K no later than noon New York time
on the third Business Day after the Reportable Event), the Depositor shall
notify the Securities Administrator in writing (which may be furnished
electronically) of any changes to or approval of such Form 8-K. In the absence
of receipt of any written changes or approval, the Securities Administrator
shall be entitled to assume that such Form 8-K is in final form and the
Securities Administrator may proceed with the execution and filing of the Form
8-K. If a Form 8-K cannot be filed on time or if a previously filed Form 8-K
needs to be amended, the Securities Administrator shall follow the procedures
set forth in Section 3.17(a)(v)(B). Promptly (but no later than one (1) Business
Day) after filing with the Commission, the Securities Administrator shall, make
available on its internet website a final executed copy of each Form 8-K filed

 

-27-



--------------------------------------------------------------------------------

by the Securities Administrator. The signing party at the Master Servicer can be
contacted as set forth in Section 7.04. The parties to this Agreement
acknowledge that the performance by Master Servicer and the Securities
Administrator of their respective duties under this Section 3.17(a)(ii) related
to the timely preparation, execution and filing of Form 8-K is contingent upon
such parties strictly observing all applicable deadlines in the performance of
their duties under this Section 3.17(a)(ii). Neither the Master Servicer nor the
Securities Administrator shall have any liability for any loss, expense, damage,
claim arising out of or with respect to any failure to properly prepare, execute
and/or timely file such Form 8-K, where such failure results from a party’s
failure to deliver on a timely basis, any information from such party hereto
needed to prepare, arrange for execution or file such Form 8-K, not resulting
from its own negligence, bad faith or willful misconduct.

(iii) (A) Within 90 days after the end of each fiscal year of the Trust or such
earlier date as may be required by the Exchange Act (the “10-K Filing Deadline”)
(it being understood that the fiscal year for the Trust ends on December 31st of
each year), commencing in March 2008, the Securities Administrator shall prepare
and file on behalf of the Trust a Form 10-K, in form and substance as required
by the Exchange Act. Each such Form 10-K shall include the following items, in
each case to the extent they have been delivered to the Securities Administrator
within the applicable time frames set forth in this Agreement, (I) an annual
compliance statement for each Servicer, the Master Servicer, the Securities
Administrator and any subservicer or subcontractor, as applicable, as described
under Section 3.16, (II)(A) the annual reports on assessment of compliance with
Servicing Criteria for the Master Servicer, each subservicer and subcontractor
participating in the servicing function, the Securities Administrator and the
Custodian, as described under Section 3.16, and (B) if any such report on
assessment of compliance with Servicing Criteria described under Section 3.16
identifies any material instance of noncompliance, disclosure identifying such
instance of noncompliance, or if any such report on assessment of compliance
with Servicing Criteria described under Section 3.16 is not included as an
exhibit to such Form 10-K, disclosure that such report is not included and an
explanation why such report is not included, (III)(A) the registered public
accounting firm attestation report for the Master Servicer, each Servicer, the
Securities Administrator, each subservicer, each subcontractor, as applicable,
and the Custodian, as described under Section 3.16, and (B) if any registered
public accounting firm attestation report described under Section 3.16
identifies any material instance of noncompliance, disclosure identifying such
instance of noncompliance, or if any such registered public accounting firm
attestation report is not included as an exhibit to such Form 10-K, disclosure
that such report is not included and an explanation why such report is not
included, and (IV) a Sarbanes-Oxley Certification as described in
Section 3.17(a)(iii)(D) below (provided, however, that the Securities
Administrator, at its discretion, may omit from the Form 10-K any annual
compliance statement, assessment of compliance or attestation report that is not
required to be filed with such Form 10-K pursuant to Regulation AB). Any
disclosure or information in addition to (I) through (IV) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be,
pursuant to the paragraph immediately below, reported by the parties set forth
on Exhibit G to the Securities Administrator and the Depositor and approved for
inclusion by the Depositor, and the Securities Administrator shall have no duty
or liability for any failure hereunder to determine or prepare any Additional
Form 10-K Disclosure absent such reporting (other than in the case where the
Securities Administrator is the reporting party as set forth in Exhibit G) and
approval.

 

-28-



--------------------------------------------------------------------------------

(B) No later than March 15th of each year that the Trust is subject to the
Exchange Act reporting requirements, commencing in 2008, (i) the parties set
forth in Exhibit G shall be required to provide, and the Master Servicer shall
enforce the obligations of each Servicer (to the extent provided in the related
Servicing Agreement) to provide, pursuant to Section 3.17(a)(iv) below to the
Securities Administrator and the Depositor, to the extent known by a responsible
officer thereof, in EDGAR-compatible format, or in such other form as otherwise
agreed upon by the Securities Administrator and the Depositor and such party,
the form and substance of any Additional Form 10-K Disclosure, if applicable,
and (ii) the Depositor shall approve, as to form and substance, or disapprove,
as the case may be, the inclusion of the Additional Form 10-K Disclosure on Form
10-K. The Depositor shall be responsible for any reasonable fees and expenses
assessed or incurred by the Securities Administrator in connection with
including any Additional Form 10-K Disclosure on Form 10-K pursuant to this
Section.

(C) After preparing the Form 10-K, the Securities Administrator shall forward
electronically a copy of the Form 10-K to the Depositor (only in the case where
such Form 10-K includes Additional Form 10-K Disclosure and otherwise if
requested by the Depositor) and the Master Servicer for review. Within three
Business Days after receipt of such copy, but no later than March 25th (provided
that, the Securities Administrator forwards a copy of the Form 10-K no later
than the third Business Day prior to March 25th), the Depositor shall notify the
Securities Administrator in writing (which may be furnished electronically) of
any changes to or approval of such Form 10-K. In the absence of receipt of any
written changes or approval, the Securities Administrator shall be entitled to
assume that such Form 10-K is in final form and the Securities Administrator may
proceed with the execution and filing of the Form 10-K. No later than the close
of business Eastern Standard time on the 4th Business Day prior to the 10-K
Filing Deadline, an officer of the Master Servicer in charge of the master
servicing function shall sign the Form 10-K and, in the case where the Master
Servicer and the Securities Administrator are unaffiliated, return an electronic
or fax copy of such signed Form 10-K (with an original executed hard copy to
follow by overnight mail) to the Securities Administrator. If a Form 10-K cannot
be filed on time or if a previously filed Form 10-K needs to be amended, the
Securities Administrator shall follow the procedures set forth in
Section 3.17(a)(v)(B). Promptly (but no later than one (1) Business Day) after
filing with the Commission, the Securities Administrator shall make available on
its internet website a final executed copy of each Form 10-K filed by the
Securities Administrator. The signing party at the Master Servicer can be
contacted as set forth in Section 7.04. Form 10-K requires the registrant to
indicate (by checking “yes” or “no”) that it (1) has filed all reports required
to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12
months (or for such shorter period that the registrant was required to file such
reports), and (2) has been subject to such filing requirements for the past 90
days. The Depositor shall notify the Securities Administrator in writing, no
later than March 15th of each year in which the Trust is subject to the
requirements of the Exchange Act with respect to the filing of a report on Form
10-K, if the answer to the questions should be “no”. The Securities
Administrator shall be entitled to rely on the representations in
Section 2.05(ix) and in any such notice in preparing, executing and/or filing
any such report. The parties to this Agreement acknowledge that the performance
by the Master Servicer and the Securities Administrator of their respective
duties under Sections 3.17(a)(iv) and (v) related to the timely preparation,
execution and filing of Form 10-K is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties under such
Sections and Sections 3.15 and Section 3.16. Neither the Master Servicer nor the
Securities Administrator shall have any liability for any loss, expense, damage,
claim arising out

 

-29-



--------------------------------------------------------------------------------

of or with respect to any failure to properly prepare, execute and/or timely
file such Form 10-K, where such failure results from the Master Servicer’s or
the Securities Administrator’s inability or failure to receive, on a timely
basis, any information from any other party hereto needed to prepare, arrange
for execution or file such Form 10-K, not resulting from its own negligence, bad
faith or willful misconduct.

(D) Each Form 10-K shall include a certification (the “Sarbanes-Oxley
Certification”) required to be included therewith pursuant to the Sarbanes-Oxley
Act which shall be signed by the Certifying Person and delivered to the
Securities Administrator no later than March 15th of each year in which the
Trust is subject to the reporting requirements of the Exchange Act. The Master
Servicer shall cause any Servicer, and any subservicer or subcontractor engaged
by it to provide to the Person who signs the Sarbanes-Oxley Certification (the
“Certifying Person”), by March 10th of each year in which the Trust is subject
to the reporting requirements of the Exchange Act (or such other date specified
in the related Servicing Agreement) and otherwise within a reasonable period of
time upon request, a certification (each, a “Back-Up Certification”), in the
form attached hereto as Exhibit I, upon which the Certifying Person, the entity
for which the Certifying Person acts as an officer, and such entity’s officers,
directors and Affiliates (collectively with the Certifying Person,
“Certification Parties”) can reasonably rely. In addition, in the case where the
Master Servicer and Securities Administrator are not affiliated, the Securities
Administrator shall sign a Back-Up Certification substantially in the form of
Exhibit J; provided, however, that the Securities Administrator shall not be
required to undertake an analysis of any accountant’s report attached as an
exhibit to the Form 10-K. An officer of the Master Servicer in charge of the
master servicing function shall serve as the Certifying Person on behalf of the
Trust.

(iv) With respect to any Additional Form 10-D Disclosure, Additional Form 10-K
Disclosure or any Form 8-K Disclosure Information (collectively, the “Additional
Disclosure”) relating to the Trust Fund, the Securities Administrator’s
obligation to include such Additional Information in the applicable Exchange Act
report is subject to receipt from the entity that is indicated in Exhibit N as
the responsible party for providing that information, if other than the
Securities Administrator, as and when required as described in
Section 3.17(a)(i) through (iii) above. Such Additional Disclosure shall be
accompanied by a notice substantially in the form of Exhibit H. Each of the
Master Servicer, the Mortgage Loan Seller, the Securities Administrator and the
Depositor hereby agrees to notify and provide, and the Master Servicer agrees to
enforce the obligations (to the extent provided in the related Servicing
Agreement) of each Servicer to notify and provide, to the extent known to the
Master Servicer, the Mortgage Loan Seller, the Securities Administrator and the
Depositor all Additional Disclosure relating to the Trust Fund, with respect to
which such party is indicated in Exhibit H as the responsible party for
providing that information. The Depositor shall be responsible for any
reasonable fees and expenses assessed or incurred by the Securities
Administrator in connection with including any Additional Disclosure information
pursuant to this Section.

So long as the Depositor is subject to the filing requirements of the Exchange
Act with respect to the Trust Fund, the Indenture Trustee shall notify the
Securities Administrator and the Depositor of any bankruptcy or receivership
with respect to the Indenture Trustee or of any proceedings of the type
described under Item 1117 of Regulation AB that have occurred as of the related
Due Period, together with a description thereof, no later than the date on which
such information is required of other parties hereto as set

 

-30-



--------------------------------------------------------------------------------

forth under this Section 3.17. In addition, the Indenture Trustee shall notify
the Securities Administrator and the Depositor of any affiliations or
relationships that develop after the Closing Date between the Indenture Trustee
and the Depositor, the Mortgage Loan Seller, the Securities Administrator, the
Master Servicer or the Custodian of the type described under Item 1119 of
Regulation AB, together with a description thereof, no later than March 15 of
each year that the Trust is subject to the Exchange Act reporting requirements,
commencing in 2008. Should the identification of any of the Depositor, the
Mortgage Loan Seller, the Securities Administrator, the Master Servicer or the
Custodian change, the Depositor shall promptly notify the Indenture Trustee in
writing.

(v) (A) On or prior to January 30th of the first year in which the Securities
Administrator is able to do so under applicable law, the Securities
Administrator shall prepare and file a Form 15 relating to the automatic
suspension of reporting in respect of the Trust under the Exchange Act.

(B) In the event that the Securities Administrator is unable to timely file with
the Commission all or any required portion of any Form 8-K, 10-D or 10-K
required to be filed by this Agreement because required disclosure information
was either not delivered to it or delivered to it after the delivery deadlines
set forth in this Agreement or for any other reason, the Securities
Administrator shall promptly notify the Depositor and the Master Servicer. In
the case of Form 10-D and 10-K, the Depositor, the Master Servicer and the
Securities Administrator shall cooperate to prepare and file a Form 12b-25 and a
10-DA and 10-KA as applicable, pursuant to Rule 12b-25 of the Exchange Act. In
the case of Form 8-K, the Securities Administrator shall, upon receipt of all
required Form 8-K Disclosure Information and upon the approval and direction of
the Depositor, include such disclosure information on the next Form 10-D. In the
event that any previously filed Form 8-K, 10-D or 10-K needs to be amended, and
such amendment relates to any Additional Disclosure, the Securities
Administrator shall notify the Depositor and the parties affected thereby and
such parties shall cooperate to prepare any necessary Form 8-K, 10-DA or 10-KA.
Any Form 15, Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K shall be
signed by an appropriate officer of the Master Servicer. The parties hereto
acknowledge that the performance by the Master Servicer and the Securities
Administrator of their respective duties under this Section 3.17(a)(v) related
to the timely preparation, execution and filing of Form 15, a Form 12b-25 or any
amendment to Form 8-K, 10-D or 10-K is contingent upon the Master Servicer and
the Depositor timely performing their duties under this Section. Neither the
Master Servicer nor the Securities Administrator shall have any liability for
any loss, expense, damage or claim arising out of or with respect to any failure
to properly prepare, execute and/or timely file any such Form 15, Form 12b-25 or
any amendments to Form 8-K, 10-D or 10-K, where such failure results from a
party’s failure to deliver on a timely basis, any information from such party
needed to prepare, arrange for execution or file such Form 15, Form 12b-25 or
any amendments to Form 8-K, 10-D or 10-K, not resulting from its own negligence,
bad faith or willful misconduct.

The Depositor agrees to promptly furnish to the Securities Administrator, from
time to time upon request, such further information, reports and financial
statements within its control related to this Agreement, the Mortgage Loans as
the Securities Administrator reasonably deems appropriate to prepare and file
all necessary reports with the Commission. The Securities Administrator shall
have no responsibility to file any items other than those specified in this
Section 3.17; provided, however, the

 

-31-



--------------------------------------------------------------------------------

Securities Administrator shall cooperate with the Depositor in connection with
any additional filings with respect to the Trust Fund as the Depositor deems
necessary under the Exchange Act. Fees and expenses incurred by the Securities
Administrator in connection with this Section 3.17 shall not be reimbursable
from the Trust Fund.

(b) The Securities Administrator shall indemnify and hold harmless the Depositor
and the Master Servicer and each of its officers, directors and affiliates from
and against any losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
arising out of or based upon a breach of the Securities Administrator’s
obligations under Sections 3.15, 3.16 and 3.17 or the Securities Administrator’s
negligence, bad faith or willful misconduct in connection therewith. In
addition, the Securities Administrator shall indemnify and hold harmless the
Depositor and the Master Servicer and each of their respective officers,
directors and affiliates from and against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments
and other costs and expenses arising out of or based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Back-Up Certification, any Annual Statement of Compliance, any Assessment of
Compliance or any Additional Disclosure provided by the Securities Administrator
on its behalf or on behalf of any subservicer or subcontractor engaged by the
Securities Administrator pursuant to Section 3.15, 3.16 or 3.17 (the “Securities
Administrator Information”), or (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided, by way of clarification, that this paragraph shall be
construed solely by reference to the Securities Administrator Information and
not to any other information communicated in connection with the Notes, without
regard to whether the Securities Administrator Information or any portion
thereof is presented together with or separately from such other information.

The Depositor shall indemnify and hold harmless the Securities Administrator and
the Master Servicer and each of its officers, directors and affiliates from and
against any losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
arising out of or based upon a breach of the obligations of the Depositor under
Sections 3.15, 3.16 and 3.17 or the Depositor’s negligence, bad faith or willful
misconduct in connection therewith. In addition, the Depositor shall indemnify
and hold harmless the Master Servicer, the Securities Administrator and each of
their respective officers, directors and affiliates from and against any losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any Additional Disclosure provided by the Depositor that is
required to be filed pursuant to this Section 3.17 (the “Depositor
Information”), or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, by way of clarification, that this paragraph shall be construed solely
by reference to the Depositor Information that is required to be filed and not
to any other information communicated in connection with the Notes, without
regard to whether the Depositor Information or any portion thereof is presented
together with or separately from such other information.

 

-32-



--------------------------------------------------------------------------------

The Master Servicer shall indemnify and hold harmless the Securities
Administrator and the Depositor and each of its respective officers, directors
and affiliates from and against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments
and other costs and expenses arising out of or based upon a breach of the
obligations of the Master Servicer under Sections 3.15, 3.16 and 3.17 or the
Master Servicer’s negligence, bad faith or willful misconduct in connection
therewith. In addition, the Master Servicer shall indemnify and hold harmless
the Depositor and each of its officers, directors and affiliates from and
against any losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
arising out of or based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any Annual Statement of Compliance,
any Assessment of Compliance or any Additional Disclosure provided by the Master
Servicer on its behalf or on behalf of any subservicer or subcontractor engaged
by the Master Servicer pursuant to Section 3.15, 3.16 or 3.17 (the “Master
Servicer Information”), or (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; provided, by way of clarification, that this paragraph shall be
construed solely by reference to the Master Servicer Information and not to any
other information communicated in connection with the Notes, without regard to
whether the Master Servicer Information or any portion thereof is presented
together with or separately from such other information.

If the indemnification provided for herein is unavailable or insufficient to
hold harmless the Depositor, the Securities Administrator or the Master
Servicer, as applicable, then the defaulting party, in connection with any
conduct for which it is providing indemnification under this Section 3.17(b),
agrees that it shall contribute to the amount paid or payable by the other
parties as a result of the losses, claims, damages or liabilities of the other
party in such proportion as is appropriate to reflect the relative fault and the
relative benefit of the respective parties.

The indemnification provisions set forth in this Section 3.17(b shall survive
the termination of this Agreement or the termination of any party to this
Agreement.

(c) Failure of the Master Servicer to comply with this Section 3.17 (including
with respect to the timeframes required herein) shall, upon written notice from
the Indenture Trustee at the written direction of the Depositor, constitute an
Event of Default, and the Indenture Trustee shall, in addition to whatever
rights the Indenture Trustee may have under this Agreement and at law or equity
or to damages, including injunctive relief and specific performance, upon
notice, immediately terminate all of the rights and obligations of the Master
Servicer under this Agreement and in and to the Mortgage Loans and the proceeds
thereof without compensating the Master Servicer for the same (but subject to
the Master Servicer’s rights to payment of any Master Servicing compensation and
reimbursement of all amounts for which it is entitled to be reimbursed prior to
the date of termination). Failure of the Securities Administrator to comply with
this Section 3.17 (including with respect to the timeframes required in this
Section) which failure results in a failure to timely file the related Form
10-K, shall, upon written notice from the Indenture Trustee at the written
direction of the Depositor, constitute a default and the Indenture Trustee at
the written direction of the Depositor shall, in addition to whatever rights the
Indenture Trustee may have under this Agreement and at law or equity or to
damages, including injunctive relief and

 

-33-



--------------------------------------------------------------------------------

specific performance, upon notice, immediately terminate all of the rights and
obligations of the Securities Administrator under this Agreement and in and to
the Mortgage Loans and the proceeds thereof without compensating the Securities
Administrator for the same (but subject to the Securities Administrator’s right
to reimbursement of all amounts for which it is entitled to be reimbursed prior
to the date of termination). This paragraph shall supersede any other provision
in this Agreement or any other agreement to the contrary. In connection with the
termination of the Master Servicer or the Securities Administrator pursuant to
this Section 3.17(c), the Indenture Trustee shall be entitled to reimbursement
of all costs and expenses associated with such termination to the extent set
forth in Section 5.06. Notwithstanding anything to the contrary in this
Agreement, no Event of Default by the Master Servicer or default by the
Securities Administrator shall have occurred with respect to any failure to
properly prepare, execute and/or timely file any report on Form 8-K, Form 10-D
or Form 10-K, any Form 15 or Form 12b-25 or any amendments to Form 8-K, 10-D or
10-K, where such failure results from the Master Servicer’s or the Securities
Administrator’s inability or failure to receive, on a timely basis, any
information from any other party hereto needed to prepare, arrange for execution
or file any such report, Form or amendment, and does not result from its own
negligence, bad faith or willful misconduct.

(e) Notwithstanding the provisions of Section 7.01, this Section 3.17 may be
amended without the consent of the Noteholders.

(f) Any report, notice or notification to be delivered by the Master Servicer or
the Securities Administrator to the Depositor pursuant to this Section 3.17, may
be delivered via email to RegABNotifications@bear.com or, in the case of a
notification, telephonically by calling Reg AB Compliance Manager at
212-272-7525.

Section 3.18. Intention of the Parties and Interpretation.

Each of the parties acknowledges and agrees that the purpose of Sections 3.15,
3.16 and 3.17 of this Agreement is to facilitate compliance by the Mortgage Loan
Seller, the Depositor and the Master Servicer with the provisions of Regulation
AB. Therefore, each of the parties agrees that (a) the obligations of the
parties hereunder shall be interpreted in such a manner as to accomplish that
purpose, (b) the parties’ obligations hereunder shall be supplemented and
modified as necessary to be consistent with any such amendments, interpretive
advice or guidance provided by the Commission in respect of the requirements of
Regulation AB, (c) the parties shall comply with reasonable requests made by the
Mortgage Loan Seller, the Indenture Trustee, the Master Servicer or the
Depositor for delivery of additional or different information as the Mortgage
Loan Seller, the Indenture Trustee, the Master Servicer or the Depositor may
determine in good faith is necessary to comply with the provisions of Regulation
AB, and (d) no amendment of this Agreement shall be required to effect any such
changes in the parties’ obligations as are necessary to accommodate evolving
interpretations of the provisions of Regulation AB.

Section 3.19. UCC. The Depositor shall inform the Indenture Trustee in writing
of any Uniform Commercial Code financing statements that were filed on the
Closing Date in connection with the Trust Estate with stamped recorded copies of
such financing statements to be delivered to the Indenture Trustee promptly upon
receipt by the Depositor. If directed by the Depositor in writing, the

 

-34-



--------------------------------------------------------------------------------

Indenture Trustee shall execute any continuation statements prepared by the
Depositor and deliver them as directed solely at the expense of the Depositor.
The Depositor shall file any financing statements or amendments thereto required
by any change in the Uniform Commercial Code.

Section 3.20. Optional Purchase of Certain Mortgage Loans.

(a) With respect to any Mortgage Loan which is delinquent in payment by 90 days
or more or is an REO Property, the Certificateholder shall have the right to
purchase such Mortgage Loan or REO Property from the Trust Estate at a price
equal to the Repurchase Price.

(b) The Certificateholder shall have the option to purchase, at any one time, up
to 1.00% (and in any case, at least five (5) Mortgage Loans) of the Mortgage
Loans, by aggregate Scheduled Principal Balance of the Mortgage Loans as of such
date, at a purchase price equal to the Repurchase Price. The Mortgage Loans that
may be purchased by the Certificateholder pursuant to this paragraph shall be
selected by the Certificateholder in its sole discretion. If at any time the
Certificateholder exercises such option, it shall immediately notify or cause to
be notified the Indenture Trustee and the Custodians by a certification in the
form of Exhibit B (which certification shall include a statement to the effect
that all amounts required to be deposited in the Collection Account pursuant to
Section 3.06 have been or shall be so deposited) of an Officer of the
Certificateholder and shall request delivery to it of the Mortgage File. Upon
receipt of such certification and request, the related Custodian as agent for
the Indenture Trustee shall promptly release the related Mortgage Files to the
Certificateholder.

(c) If at any time the Certificateholder remits to the Master Servicer a payment
for deposit in the Payment Account covering the amount of the Repurchase Price
for a Mortgage Loan or REO Property in accordance with Section 3.20(a) or
Section 3.20(b) above, and the Master Servicer provides to the Indenture Trustee
a certification signed by a Servicing Officer stating that the amount of such
payment has been deposited in the Payment Account, then the Indenture Trustee
shall execute the assignment of such Mortgage Loan or REO Property to the
Certificateholder, without recourse, representation or warranty and the
Certificateholder shall succeed to all of the Indenture Trustee’s right, title
and interest in and to such Mortgage Loan or REO Property, and all security and
documents relative thereto. Such assignment shall be an assignment outright and
not for security. The Certificateholder shall thereupon own such Mortgage Loan
or REO Property, and all such security and documents, free of any further
obligation to the Issuing Entity, the Indenture Trustee or the Noteholders with
respect thereto.

Section 3.21. Monthly Advances. If a Servicer was required to make a Monthly
Advance pursuant to the related Servicing Agreement and fails to make any
required Monthly Advance, in whole or in part, if such Servicer is Wells Fargo
Bank, the Indenture Trustee, as successor servicer or another successor servicer
appointed by it, shall remit to the Master Servicer for deposit in the Payment
Account not later than the related Payment Account Deposit Date immediately
preceding the related Payment Date an amount equal to such required Monthly
Advance to the extent not otherwise paid by the related Servicer, net of the
related Servicing Fee for such Mortgage Loan except to the extent the Indenture
Trustee determines any such advance to be a Nonrecoverable Advance. If such
Servicer is Countrywide, the Master Servicer, as successor servicer or another
successor servicer appointed by it, shall remit to the Payment Account not later
than the related Payment Account Deposit Date immediately preceding the related

 

-35-



--------------------------------------------------------------------------------

Payment Date an amount equal to such required Monthly Advance to the extent not
otherwise paid by the related Servicer, net of the related Servicing Fee for
such Mortgage Loan except to the extent the Master Servicer determines any such
advance to be a Nonrecoverable Advance. Subject to the foregoing, the Master
Servicer or the Indenture Trustee, as applicable, shall continue to make such
advances through the date that the related Servicer is required to do so under
the related Servicing Agreement. If the Master Servicer or the Indenture
Trustee, as applicable, deems an advance to be a Nonrecoverable Advance, on the
Payment Account Deposit Date, such party shall present an Officer’s Certificate
to the Securities Administrator (i) stating that such party elects not to make a
Monthly Advance in a stated amount and (ii) detailing the reason it deems the
advance to be a Nonrecoverable Advance.

Section 3.22. Compensating Interest Payments. The Master Servicer shall deposit
in the Payment Account not later than each Payment Account Deposit Date an
amount equal to the lesser of (i) the sum of the aggregate amounts required to
be paid by the related Servicer under the related Servicing Agreement with
respect to subclauses (a) and (b) of the definition of Interest Shortfalls with
respect to the Mortgage Loans for the related Prepayment Period, and not so paid
by the related Servicer and (ii) the Master Servicing Compensation for such
Payment Date (such amount, the “Compensating Interest Payment”). The Master
Servicer shall not be entitled to any reimbursement of any Compensating Interest
Payment.

Section 3.23. Information Reporting. To the extent provided in the related
Servicing Agreement, the Master Servicer shall cause each Servicer to file,
information returns with respect to the receipt of mortgage interest received in
a trade or business, reports of foreclosures and abandonments of any Mortgaged
Property and cancellation of indebtedness income with respect to any Mortgaged
Property as required by Sections 6050H, 6050J and 6050P of the Code,
respectively. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by such Sections 6050H, 6050J and 6050P of the
Code.

 

-36-



--------------------------------------------------------------------------------

ARTICLE IV

Accounts

Section 4.01. Protected Accounts. (a) The Master Servicer shall enforce the
obligation of each Servicer to establish and maintain a Protected Account in
accordance with the related Servicing Agreement, with records to be kept with
respect thereto on a Mortgage Loan by Mortgage Loan basis, into which account
shall be deposited within two (2) Business Days (or as of such other time
specified in the related Servicing Agreement) of receipt, all collections of
principal and interest on any Mortgage Loan and any REO Property received by the
related Servicer, including Principal Prepayments, Insurance Proceeds,
Liquidation Proceeds, and advances made from such Servicer’s own funds (less
servicing compensation as permitted by the related Servicing Agreement) and all
other amounts to be deposited in the related Protected Account. Each Protected
Account shall be an Eligible Account. Each Servicer is hereby authorized to make
withdrawals from and deposits to the related Protected Account for purposes
required or permitted by this Agreement. To the extent provided in the related
Servicing Agreement, each Protected Account shall be held by a Designated
Depository Institution and segregated on the books of such institution in the
name of the Indenture Trustee for the benefit of the Noteholders.

(b) To the extent provided in the related Servicing Agreement, amounts on
deposit in the Protected Accounts may be invested in Permitted Investments in
the name of the Indenture Trustee for the benefit of Noteholders and, except as
provided in the preceding paragraph, not commingled with any other funds. Such
Permitted Investments shall mature, or shall be subject to redemption or
withdrawal, no later than the date on which such funds are required to be
withdrawn for deposit in the Payment Account, and shall be held until required
for such deposit. The income earned from Permitted Investments made pursuant to
this Section 4.01 shall be paid to the related Servicer under the related
Servicing Agreement, and the risk of loss of moneys required to be distributed
to the Noteholders resulting from such investments shall be borne by and be the
risk of the related Servicer. Each Servicer (to the extent required by the
related Servicing Agreement) shall deposit the amount of any such loss in the
related Protected Account within two Business Days of receipt of notification of
such loss but not later than the second Business Day prior to the Payment Date
on which the moneys so invested are required to be distributed to the
Noteholders.

(c) To the extent required by the related Servicing Agreement and subject to
this Article IV, on or before the Servicer Remittance Date, each Servicer shall
withdraw or shall cause to be withdrawn from its Protected Account and shall
immediately deposit or cause to be deposited in the Payment Account amounts
representing the following collections and payments (other than with respect to
principal of or interest on the Mortgage Loans due on or before the Cut-off
Date):

(i) Scheduled Payments on the Mortgage Loans received or any related portion
thereof advanced by the related Servicer pursuant to the related Servicing
Agreement which were due on or before the related Due Date, net of the amount
thereof comprising the Servicing Fee or any fees with respect to any lender-paid
primary mortgage insurance policy;

 

-37-



--------------------------------------------------------------------------------

(ii) Principal Prepayments and any Liquidation Proceeds received by the related
Servicer with respect to the Mortgage Loans in the related Prepayment Period,
with interest to the date of prepayment or liquidation, net of the amount
thereof comprising the Servicing Fee; and

(iii) Any amount to be used as a Monthly Advance and any amount to be paid by
the Servicers under the related Servicing Agreement with respect to clauses
(a) and (b) of the definition of Interest Shortfalls.

(d) Withdrawals may be made from the Protected Accounts only to make remittances
as provided in Section 4.01(c), 4.02 and 4.03; to reimburse the Master Servicer
or the related Servicer for Monthly Advances which have been recovered by
subsequent collections from the related Mortgagor; to remove amounts deposited
in error; to remove fees, charges or other such amounts deposited on a temporary
basis; or to clear and terminate the account at the termination of this
Agreement in accordance with Section 7.10. As provided in Sections 4.01(a) and
4.02(b) certain amounts otherwise due to the related Servicer may be retained by
it and need not be deposited in the Payment Account.

Section 4.02. Payment Account. (a) The Securities Administrator shall establish
and maintain in the name of the Indenture Trustee, for the benefit of the
Noteholders, the Payment Account as a segregated trust account or accounts.

(b) All amounts deposited to the Payment Account shall be held by the Securities
Administrator in the name of the Indenture Trustee in trust for the benefit of
the Noteholders in accordance with the terms and provisions of this Agreement.

(c) The Payment Account shall constitute a non-interest bearing trust account of
the Trust Estate segregated on the books of the Securities Administrator and
held by the Securities Administrator in trust, and the Payment Account and the
funds deposited therein shall not be subject to, and shall be protected from,
all claims, liens, and encumbrances of any creditors or depositors of the
Securities Administrator (whether made directly, or indirectly through a
liquidator or receiver of the Securities Administrator). The Payment Account
shall be an Eligible Account.

(d) The amount at any time credited to the Payment Account shall be (i) held in
cash or (ii) invested, in the name of the Indenture Trustee, for the benefit of
the Noteholders, but only in Permitted Investments as directed by Master
Servicer and consented to by the Mortgage Loan Seller. All Permitted Investments
shall mature or be subject to redemption or withdrawal on or before, and shall
be held until, the next succeeding Payment Date if the obligor for such
Permitted Investment is the Securities Administrator, or if such obligor is any
other Person, the Business Day preceding such Payment Date. All investment
earnings on amounts on deposit in the Payment Account or benefit from funds
uninvested therein from time to time shall be for the account of the Master
Servicer and the Mortgage Loan Seller as set forth in this Agreement. The
Securities Administrator shall remit all investment earnings from the Payment
Account to the Master Servicer on each Payment Date. If there is any loss on a
Permitted Investment, the Master Servicer shall remit the amount of the related
Loss Allocation Amount payable by it and any such amounts it receives from the
Mortgage Loan

 

-38-



--------------------------------------------------------------------------------

Seller, to the Securities Administrator who shall deposit such amount in the
Payment Account. On the third Business Day of each month, the Master Servicer
shall pay to the Mortgage Loan Seller the Mortgage Loan Seller Invested Amount
in respect of the immediately preceding Payment Date.

(e) The Securities Administrator or its Affiliates are permitted to receive
additional compensation that could be deemed to be in the Securities
Administrator’s economic self-interest for (i) servicing as investment advisor,
administrator, shareholder, servicing agent, custodian or sub-custodian with
respect to certain of the Permitted Investments, (ii) using Affiliates to effect
transactions in certain Permitted Investments and (iii) effecting transactions
in certain Permitted Investments. Such compensation shall not be considered an
amount that is reimbursable or payable pursuant to Section 4.02.

The Master Servicer will remit to the Securities Administrator for deposit in
the Payment Account the following amounts:

(i) Any amounts withdrawn from the Protected Accounts;

(ii) Any Monthly Advance and any Compensating Interest Payments;

(iii) Any Insurance Proceeds or Net Liquidation Proceeds received by or on
behalf of the Master Servicer or which were not deposited in the Protected
Account;

(iv) The Repurchase Price with respect to any Mortgage Loans purchased by the
Mortgage Loan Seller or the Underlying Sellers pursuant to Mortgage Loan
Purchase Agreement, the Sale Agreements or Sections 2.02 or 2.03 of the Sale and
Servicing Agreement, as applicable, any amounts which are to be treated pursuant
to Section 2.04 of the Sale and Servicing Agreement as the payment of a
Repurchase Price in connection with the tender of a Substitute Mortgage Loan by
the Mortgage Loan Seller or Underlying Sellers and the Repurchase Price with
respect to any Mortgage Loans purchased by the Certificateholder pursuant to
Section 3.20 of the Sale and Servicing Agreement;

(v) Any amounts required to be deposited by the Master Servicer or the Servicer
with respect to losses on investments of deposits in the Payment Account; and

(vi) Any other amounts received by or on behalf of the Master Servicer and
required to be deposited in the Payment Account pursuant to this Agreement.

On each Payment Date the Master Servicer shall be entitled to all income and
gain realized for a period of five (5) Business Days from any investment of
funds in the Payment Account. The Mortgage Loan Seller shall be entitled to the
remaining days of income and gain realized from any investment of funds in the
Payment Account.

Section 4.03. Permitted Withdrawals and Transfers from the Payment Account.
(a) The Securities Administrator shall, from time to time on demand of the
Master Servicer, make or cause to be made such withdrawals or transfers from the
Payment Account as the Master Servicer has designated for such transfer or
withdrawal pursuant to this Agreement and the related Servicing Agreement or as
the Securities Administrator has instructed hereunder for the following purposes
(limited in the case of amounts due the Master

 

-39-



--------------------------------------------------------------------------------

Servicer to those not withdrawn from the Payment Account as certified by the
Securities Administrator in accordance with the terms of this Agreement but not
in any order of priority):

(i) to reimburse the Master Servicer or the Servicer for any Monthly Advance of
its own funds, the right of the Master Servicer or the Servicer to reimbursement
pursuant to this subclause (i) being limited to amounts received on a particular
Mortgage Loan (including, for this purpose, the Repurchase Price therefor,
Insurance Proceeds and Liquidation Proceeds) which represent late payments or
recoveries of the principal of or interest on such Mortgage Loan respecting
which such Monthly Advance was made;

(ii) to reimburse the Master Servicer or the related Servicer from Insurance
Proceeds or Liquidation Proceeds relating to a particular Mortgage Loan for
amounts expended by the Master Servicer or the related Servicer in good faith in
connection with the restoration of the related Mortgaged Property which was
damaged by an Uninsured Cause or in connection with the liquidation of such
Mortgage Loan;

(iii) to reimburse the Master Servicer or the related Servicer from Insurance
Proceeds relating to a particular Mortgage Loan for insured expenses incurred
with respect to such Mortgage Loan and to reimburse the Master Servicer or the
related Servicer from Liquidation Proceeds from a particular Mortgage Loan for
Liquidation Expenses incurred with respect to such Mortgage Loan; provided that
the Master Servicer shall not be entitled to reimbursement for Liquidation
Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with
respect to such Mortgage Loan were paid as Excess Liquidation Proceeds pursuant
to clause (viii) of this Subsection 4.03 (a) to the Master Servicer; and
(ii) such Liquidation Expenses were not included in the computation of such
Excess Liquidation Proceeds;

(iv) to reimburse the Master Servicer or the related Servicer for advances of
funds (other than Monthly Advances) made with respect to the Mortgage Loans, and
the right to reimbursement pursuant to this subclause being limited to amounts
received on the related Mortgage Loan (including, for this purpose, the
Repurchase Price therefor, Insurance Proceeds and Liquidation Proceeds) which
represent late recoveries of the payments for which such advances were made;

(v) to reimburse the Master Servicer or the related Servicer for any Monthly
Advance or advance, after a Realized Loss has been allocated with respect to the
related Mortgage Loan if the Monthly Advance or advance has not been reimbursed
pursuant to clauses (i) and (iv);

(vi) to pay the Master Servicer as set forth in Section 3.13; provided however,
that the Master Servicer shall be obligated to pay from its own funds any
amounts which it is required to pay under Section 5.03;

(vii) to reimburse the Master Servicer for expenses, costs and liabilities
incurred by and reimbursable to it pursuant to Sections 3.02 and 5.04, to the
extent that the Master Servicer has not already reimbursed itself for such
amounts from the Payment Account;

 

-40-



--------------------------------------------------------------------------------

(viii) to reimburse or pay each Servicer any such amounts as are due thereto
under the related Servicing Agreement and have not been retained by or paid to
the related Servicer, to the extent provided in the related Servicing Agreement;

(ix) to reimburse or pay the Indenture Trustee, the Owner Trustee and the
Securities Administrator any amounts due (including compensation) or expenses,
costs and liabilities incurred by or reimbursable to it pursuant to this
Agreement, the Indenture and the Trust Agreement, to the extent such amounts
have not already been previously paid or reimbursed to such party from the
Payment Account and to pay amounts in clause (e) below;

(x) to remove amounts deposited in error;

(xi) to clear and terminate the Payment Account pursuant to Section 7.10;

(xii) amounts payable under Section 4.02;

(xiii) amounts reimburseable for initial and ongoing additional administrative
expenses or taxes associated with any REMICs or the Issuing Entity, the extent
not already reimbursed or paid;

(b) The Master Servicer shall keep and maintain separate accounting, on a
Mortgage Loan by Mortgage Loan basis, for the purpose of accounting for any
reimbursement from the Payment Account pursuant to subclauses (i) through
(iv) or with respect to any such amounts which would have been covered by such
subclauses had the amounts not been retained by the Master Servicer without
being deposited in the Payment Account under Section 4.02(b).

(c) On each Payment Date, pursuant to Section 3.03 of the Indenture, the
Securities Administrator shall distribute the Available Funds to the extent on
deposit in the Payment Account to the Holders of the Notes, in accordance with
Section 3.03 of the Indenture.

 

-41-



--------------------------------------------------------------------------------

ARTICLE V

The Master Servicer

Section 5.01. Liabilities of the Master Servicer. The Master Servicer shall be
liable in accordance herewith only to the extent of the obligations specifically
imposed upon and undertaken by it herein.

Section 5.02. Merger or Consolidation of the Master Servicer.

(a) The Master Servicer shall keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the state of its
incorporation, and shall obtain and preserve its qualification to do business as
a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
the Notes or any of the Mortgage Loans and to perform its duties under this
Agreement.

(b) Any Person into which the Master Servicer may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the Master
Servicer shall be a party, or any Person succeeding to the business of the
Master Servicer, shall be the successor of the Master Servicer hereunder,
without the execution or filing of any paper or further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding.

Section 5.03. Indemnification of the Indenture Trustee, Owner Trustee, the
Master Servicer and the Securities Administrator. The Master Servicer agrees to
indemnify the Indenture Trustee, Owner Trustee and Securities Administrator
(each an “Indemnified Person”) for, and to hold them harmless against, any loss,
liability or expense (including reasonable legal fees and disbursements of
counsel) incurred on their part that may be sustained in connection with,
arising out of, or relating to, any claim or legal action (including any pending
or threatened claim or legal action) relating to this Agreement, the Indenture,
the Servicing Agreements, the Assignment Agreements or the Notes or the powers
of attorney delivered by the Indenture Trustee hereunder (i) related to the
Master Servicer’s failure to perform its duties in compliance with this
Agreement (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Agreement) or (ii) incurred by reason of the
Master Servicer’s willful misfeasance, bad faith or gross negligence in the
performance of duties hereunder or by reason of reckless disregard of
obligations and duties hereunder, provided, in each case, that with respect to
any such claim or legal action (or pending or threatened claim or legal action),
the Indemnified Person shall have given the Master Servicer and the Depositor
written notice thereof promptly after such Indemnified Person shall have with
respect to such claim or legal action knowledge thereof. The Master Servicer’s
failure to receive any such notice shall not affect an Indemnified Persons’
right to indemnification hereunder, except to the extent the Master Servicer is
materially prejudiced by such failure to give notice. This indemnity shall
survive the resignation or removal of the Indenture Trustee, Owner Trustee,
Master Servicer and the Securities Administrator and the termination of this
Agreement. The Seller agrees to indemnify the Owner Trustee for any loss,
liability or expense for which the Depositor is required to indemnify the Owner
Trustee pursuant to Section 7.02 of the Trust Agreement, other than (x) any loss
liability or expense required to be covered by the Master Servicer pursuant to
this Section 5.03 (y) and any loss, liability or expense already paid by the
Depositor in accordance with Section 7.02 of the Trust Agreement.

 

-42-



--------------------------------------------------------------------------------

Section 5.04. Limitations on Liability of the Master Servicer and Others.

Subject to the obligation of the Master Servicer to indemnify the Indemnified
Persons pursuant to Section 5.03:

(i) Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Indemnified
Persons, the Depositor, the Trust Estate or the Noteholders for taking any
action or for refraining from taking any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, this provision shall
not protect the Master Servicer or any such Person against any breach of
warranties or representations made herein or any liability which would otherwise
be imposed by reason of such Person’s willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.

(ii) The Master Servicer and any director, officer, employee or agent of the
Master Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder.

(iii) The Master Servicer and any director, officer, employee or agent of the
Master Servicer shall be indemnified by the Trust Estate and held harmless
thereby against any loss, liability or expense (including reasonable legal fees
and disbursements of counsel) incurred on their part that may be sustained in
connection with, arising out of, or related to, any claim or legal action
(including any pending or threatened claim or legal action) relating to this
Agreement, the Indenture, the Notes or the Servicing Agreements (except to the
extent that the Master Servicer is indemnified by the related Servicer
thereunder), other than (i) any such loss, liability or expense related to the
Master Servicer’s failure to perform its duties in compliance with this
Agreement (except as any such loss, liability or expense shall be otherwise
reimbursable pursuant to this Agreement), or (ii) any such loss, liability or
expense incurred by reason of the Master Servicer’s willful misfeasance, bad
faith or gross negligence in the performance of duties hereunder or by reason of
reckless disregard of obligations and duties hereunder.

(iv) The Master Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its duties under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, the Master Servicer may in its discretion
undertake any such action which it may deem necessary or desirable with respect
to this Agreement or the Indenture and the rights and duties of the parties
hereto and the interests of the Noteholders hereunder and thereunder. In such
event, the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities of the Trust Estate, and the
Master Servicer shall be entitled to be reimbursed therefor out of the Payment
Account as provided by Section 4.03. Nothing in this Subsection 5.04(iv) shall
affect the Master Servicer’s obligation to supervise, or to take such actions as
are necessary to ensure, the servicing and administration of the Mortgage Loans
pursuant to Section 3.01.

 

-43-



--------------------------------------------------------------------------------

(v) In taking or recommending any course of action pursuant to this Agreement,
unless specifically required to do so pursuant to this Agreement, the Master
Servicer shall not be required to investigate or make recommendations concerning
potential liabilities which the Trust Estate might incur as a result of such
course of action by reason of the condition of the Mortgaged Properties but
shall give written notice to the Indenture Trustee if it has notice of such
potential liabilities.

(vi) The Master Servicer shall not be liable for any acts or omissions of the
Servicers, except as otherwise expressly provided herein.

Section 5.05. Master Servicer Not to Resign. Except as provided in Section 5.07,
the Master Servicer shall not resign from the obligations and duties hereby
imposed on it except upon a determination that any such duties hereunder are no
longer permissible under applicable law and such impermissibility cannot be
cured. Any such determination permitting the resignation of the Master Servicer
shall be evidenced by an Opinion of Counsel addressed to the Indenture Trustee
and the Issuing Entity to such effect delivered to the Indenture Trustee and the
Issuing Entity. No such resignation by the Master Servicer shall become
effective until the Indenture Trustee or a successor to the Master Servicer
reasonably satisfactory to the Indenture Trustee and Company shall have assumed
the responsibilities and obligations of the Master Servicer in accordance with
Section 6.02 hereof. The Indenture Trustee shall notify the Rating Agencies of
the resignation of the Master Servicer. Any resignation of the Master Servicer
shall result in the automatic resignation of the Securities Administrator.

Section 5.06. Successor Master Servicer. In connection with the appointment of
any successor master servicer or the assumption of the duties of the Master
Servicer or the Indenture Trustee may make such arrangements for the
compensation of such successor master servicer out of payments on the Mortgage
Loans as Indenture Trustee and such successor master servicer shall agree. If
the successor master servicer does not agree that such market value is a fair
price, such successor master servicer shall obtain two quotations of market
value from third parties actively engaged in the servicing of single-family
mortgage loans. Notwithstanding the foregoing, the compensation payable to a
successor master servicer may not exceed the compensation which the Master
Servicer would have been entitled to retain if the Master Servicer had continued
to act as Master Servicer hereunder.

Section 5.07. Sale and Assignment of Master Servicing. The Master Servicer may
sell and assign its rights and delegate its duties and obligations in its
entirety as Master Servicer under this Agreement; provided, however: (i) the
purchaser or transferee accepting such assignment and delegation (a) shall be a
Person which shall be qualified to service mortgage loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $15,000,000 (unless
otherwise approved by each Rating Agency pursuant to clause (ii) below);
(c) shall be reasonably satisfactory to the Indenture Trustee and Company (as
evidenced in a writing signed by the Indenture Trustee and Company); and
(d) shall execute and deliver to the Indenture Trustee an agreement, in form and
substance reasonably satisfactory to the Issuing Entity and the Indenture
Trustee, which contains an assumption by such Person of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by it as master servicer under this Agreement; (ii) each Rating Agency
shall be given prior written notice of the identity of the proposed successor to
the Master Servicer and each Rating Agency’s rating of the Notes in effect
immediately prior to such assignment, sale and delegation shall not be

 

-44-



--------------------------------------------------------------------------------

downgraded, qualified or withdrawn as a result of such assignment, sale and
delegation, as evidenced by a letter to such effect delivered to the Master
Servicer, the Issuing Entity and the Indenture Trustee; and (iii) the Master
Servicer assigning and selling the master servicing shall deliver to the Issuing
Entity and the Indenture Trustee an Officer’s Certificate and an Opinion of
Counsel addressed to the Issuing Entity and the Indenture Trustee, each stating
that all conditions precedent to such action under this Agreement have been
completed and such action is permitted by and complies with the terms of this
Agreement.

 

-45-



--------------------------------------------------------------------------------

ARTICLE VI

Default

Section 6.01. Master Servicer Events of Default. “Master Servicer Event of
Default,” wherever used herein, means any one of the following events (whatever
the reason for such Master Servicer Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) and only with respect to the defaulting
Master Servicer:

(i) The Master Servicer fails to cause to be deposited in the Payment Account
any amount so required to be deposited pursuant to this Agreement (other than a
Monthly Advance), and such failure continues unremedied for a period of three
Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Master Servicer;
or

(ii) The Master Servicer fails to observe or perform in any material respect any
other material covenants and agreements set forth in this Agreement to be
performed by it, which covenants and agreements materially affect the rights of
Noteholders, and such failure continues unremedied for a period of 60 days after
the date on which written notice of such failure, properly requiring the same to
be remedied, shall have been given to the Master Servicer by the Indenture
Trustee or to the Master Servicer and the Indenture Trustee by the Holders of
Notes aggregating at least 25% of the Note Principal Balance of the Notes unless
otherwise applicable; or

(iii) There is entered against the Master Servicer a decree or order by a court
or agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order is unstayed and in effect for a period
of 60 consecutive days, or an involuntary case is commenced against the Master
Servicer under any applicable insolvency or reorganization statute and the
petition is not dismissed within 60 days after the commencement of the case; or

(iv) The Master Servicer consents to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Master
Servicer or substantially all of its property; or the Master Servicer admits in
writing its inability to pay its debts generally as they become due, files a
petition to take advantage of any applicable insolvency or reorganization
statute, makes an assignment for the benefit of its creditors, or voluntarily
suspends payment of its obligations;

(v) The Master Servicer assigns or delegates its duties or rights under this
Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 5.05 or 5.07; or

 

-46-



--------------------------------------------------------------------------------

(vi) The Master Servicer fails to deposit, or cause to be deposited, in the
Payment Account any Monthly Advance (other than a Nonrecoverable Advance) by
5:00 p.m. New York City time on the Payment Account Deposit Date.

In each and every such case, so long as such Master Servicer Event of Default
with respect to the Master Servicer shall not have been remedied, either the
Indenture Trustee or the Holders of Notes aggregating at least 51% of the Note
Principal Balance of the Notes, by notice in writing to the Master Servicer (and
to the Indenture Trustee if given by such Noteholders), with a copy to the
Rating Agencies, may terminate all of the rights and obligations (but not the
liabilities) of the Master Servicer under this Agreement and in and to the
Mortgage Loans and/or the REO Property serviced by the Master Servicer and the
proceeds thereof. Upon the receipt by the Master Servicer of the written notice,
all authority and power of the Master Servicer under this Agreement, whether
with respect to the Notes, the Mortgage Loans, REO Property or under any other
related agreements (but only to the extent that such other agreements relate to
the Mortgage Loans or related REO Property) shall, subject to Section 6.02,
automatically and without further action pass to and be vested in the Indenture
Trustee pursuant to this Section 6.01; and, without limitation, the Indenture
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the Master Servicer as attorney-in-fact or otherwise, any and all documents and
other instruments and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Master Servicer agrees to cooperate with
the Indenture Trustee in effecting the termination of the Master Servicer’s
rights and obligations hereunder, including, without limitation, the transfer to
the Indenture Trustee of (i) the property and amounts which are then or should
be part of the Trust Estate or which thereafter become part of the Trust Estate;
and (ii) originals or copies of all documents of the Master Servicer reasonably
requested by the Indenture Trustee to enable it to assume the Master Servicer’s
duties thereunder. In addition to any other amounts which are then, or,
notwithstanding the termination of its activities under this Agreement, may
become payable to the Master Servicer under this Agreement, the Master Servicer
shall be entitled to receive, out of any amount received on account of a
Mortgage Loan or related REO Property, that portion of such payments which it
would have received as reimbursement under this Agreement if notice of
termination had not been given. The termination of the rights and obligations of
the Master Servicer shall not affect any obligations incurred by the Master
Servicer prior to such termination.

Notwithstanding the foregoing, if an Event of Default described in clause
(vi) of this Section 6.01 shall occur of which a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge, the
Indenture Trustee shall, by notice in writing to the Master Servicer, which may
be delivered by telecopy, immediately terminate all of the rights and
obligations of the Master Servicer thereafter arising under this Agreement, but
without prejudice to any rights it may have as a Noteholder or to reimbursement
of Monthly Advances and other advances of its own funds, and the Indenture
Trustee shall thereupon become the successor Master Servicer as provided in
Section 6.02 and carry out the duties of the Master Servicer, including the
obligation to make any Monthly Advance the nonpayment of which was an Event of
Default described in clause (vi) of this Section 6.01. Any such action taken by
the Indenture Trustee must be prior to the distribution on the relevant Payment
Date.

 

-47-



--------------------------------------------------------------------------------

Section 6.02. Indenture Trustee to Act; Appointment of Successor. (a) Upon the
receipt by the Master Servicer of a notice of termination pursuant to
Section 6.01 or an Opinion of Counsel pursuant to Section 5.05 to the effect
that the Master Servicer is legally unable to act or to delegate its duties to a
Person which is legally able to act, the Indenture Trustee shall automatically
become the successor in all respects to the Master Servicer in its capacity
under this Agreement and the transactions set forth or provided for herein and
shall thereafter be subject to all the responsibilities, duties, liabilities and
limitations on liabilities relating thereto placed on the Master Servicer by the
terms and provisions hereof; provided, however, the Mortgage Loan Seller shall
have the right to either (a) immediately assume the duties of the Master
Servicer or (b) select a successor Master Servicer; provided further, however,
that the Indenture Trustee shall have no obligation whatsoever with respect to
any liability (including advances deemed recoverable and not previously made
with respect to the relevant Payment Date giving rise to the Master Servicer
Event of Default which shall be made by such successor Master Servicer) incurred
by the Master Servicer at or prior to the time of termination. As compensation
therefor, but subject to Section 5.06, the Indenture Trustee shall be entitled
to compensation which the Master Servicer would have been entitled to retain if
the Master Servicer had continued to act hereunder, except for those amounts due
the Master Servicer as reimbursement permitted under this Agreement for advances
previously made or expenses previously incurred. Notwithstanding the above, the
Indenture Trustee may, if it shall be unwilling so to act, or shall, if it is
legally unable so to act, appoint or petition a court of competent jurisdiction
to appoint, any established housing and home finance institution which is a
Fannie Mae- or Freddie Mac-approved servicer, and with respect to a successor to
the Master Servicer only, having a net worth of not less than $15,000,000, as
the successor to the Master Servicer hereunder in the assumption of all or any
part of the responsibilities, duties or liabilities of the Master Servicer
hereunder; provided, that the Indenture Trustee shall obtain a letter from each
Rating Agency that the ratings, if any, on each of the Notes shall not be
lowered as a result of the selection of the successor to the Master Servicer.
Pending appointment of a successor to the Master Servicer hereunder, the
Indenture Trustee shall be the successor and act in such capacity as hereinabove
provided. In connection with such appointment and assumption, the Indenture
Trustee may make such arrangements for the compensation of such successor out of
payments on the Mortgage Loans as it and such successor shall agree; provided,
however, the provisions of Section 5.06 shall apply, the compensation shall not
be in excess of that which the Master Servicer would have been entitled to if
the Master Servicer had continued to act hereunder, and that such successor
shall undertake and assume the obligations of the Master Servicer to pay
compensation to any third Person acting as an agent or independent contractor in
the performance of master servicing responsibilities hereunder. The Indenture
Trustee and such successor shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession.

(b) If the Indenture Trustee shall succeed to any duties of the Master Servicer
respecting the Mortgage Loans as provided herein, it shall do so in a separate
capacity and not in its capacity as Indenture Trustee and, accordingly, the
provisions of Article VI of the Indenture shall be inapplicable to the Indenture
Trustee in its duties as the successor to the Master Servicer in the servicing
of the Mortgage Loans (although such provisions shall continue to apply to the
Indenture Trustee in its capacity as Indenture Trustee); the provisions of
Article V, however, shall apply to it in its capacity as successor master
servicer.

 

-48-



--------------------------------------------------------------------------------

Section 6.03. Notification to Noteholders. Upon any termination or appointment
of a successor to the Master Servicer, the Indenture Trustee shall give prompt
written notice thereof to Noteholders at their respective addresses appearing in
the Note Register and to the Rating Agencies.

Section 6.04. Waiver of Defaults. The Indenture Trustee shall transmit by mail
to all Noteholders, within 60 days after the occurrence of any Master Servicer
Event of Default of which a Responsible Officer of the Indenture Trustee
received written notice or has actual knowledge, unless such Master Servicer
Event of Default shall have been cured, notice of each such Master Servicer
Event of Default. The Holders of Notes aggregating at least 51% of the Note
Principal Balance of the Notes may, on behalf of all Noteholders, waive any
default by the Master Servicer in the performance of its obligations hereunder
and the consequences thereof, except a default in the making of or the causing
to be made any required distribution on the Notes or a default in the
performance of any covenant in this Agreement pertaining to a REMIC Conversion
or a TMP Trigger Event, each of which default may only be waived by Holders of
Notes aggregating 100% of the Note Principal Balance of the Notes. Upon any such
waiver of a past default, such default shall be deemed to cease to exist, and
any Master Servicer Event of Default arising therefrom shall be deemed to have
been timely remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other default or impair any right consequent thereon
except to the extent expressly so waived. The Indenture Trustee shall give
notice of any such waiver to the Rating Agencies.

 

-49-



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous Provisions

Section 7.01. Amendment. (a) This Agreement may be amended from time to time by
the Issuing Entity, the Depositor, the Master Servicer, the Securities
Administrator, the Sponsor, the Mortgage Loan Seller and the Indenture Trustee,
without notice to or the consent of any of the Noteholders, to cure any
ambiguity, to correct or supplement any provisions herein or therein that may be
defective or inconsistent with any other provisions herein or therein, to comply
with any changes in the Code or to make any other provisions with respect to
matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided, however, such
action shall not, as evidenced by an Opinion of Counsel, addressed to the
Indenture Trustee, adversely affect in any material respect the interests of any
Noteholder or Certificateholder.

(b) This Agreement may also be amended from time to time by the Issuing Entity,
the Depositor, the Master Servicer, the Securities Administrator, the Sponsor,
the Mortgage Loan Seller and the Indenture Trustee, with the consent of the
Holders of Notes aggregating at least 51% of Note Principal Balance of the
Notes, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders; provided, however, no such amendment shall
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any Note
without the consent of the Holder of such Note, or (ii) reduce the aforesaid
percentage of Notes, the Holders of which are required to consent to any such
amendment, without the consent of the Holders of all Notes then outstanding.
Notwithstanding any other provision of this Agreement, for purposes of the
giving or withholding of consents pursuant to this Section 7.01(b), any Notes
registered in the name of or held for the benefit of the Issuing Entity, the
Depositor, the Securities Administrator, the Master Servicer, or the Indenture
Trustee or any Affiliate thereof shall be entitled to vote their Percentage
Interests with respect to matters affecting such Notes.

(c) This Agreement may be amended from time to time by the Issuing Entity, the
Depositor, the Mortgage Loan Seller, the Master Servicer, the Securities
Administrator and the Indenture Trustee, without notice to or the consent of any
of the Noteholders, to add, modify, supplement or eliminate provisions to
further facilitate, effect or reinforce a REMIC Conversion and related
activities thereto.

(d) Promptly after the execution of any such amendment, the Indenture Trustee
shall furnish a copy of such amendment or written notification of the substance
of such amendment to each Noteholder and Certificateholder, with a copy to the
Rating Agencies.

(e) In the case of an amendment under Subsection 7.01(b) above, it shall not be
necessary for the Noteholders to approve the particular form of such an
amendment. Rather, it shall be sufficient if the Noteholders approve the
substance of the amendment. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Noteholders shall be
subject to such reasonable regulations as the Indenture Trustee may prescribe.

 

-50-



--------------------------------------------------------------------------------

(f) Prior to the execution of any amendment to this Agreement, the Indenture
Trustee shall be entitled to receive and rely upon an Opinion of Counsel
addressed to the Indenture Trustee stating that the execution of such amendment
is authorized or permitted by this Agreement. The Indenture Trustee, the Master
Servicer and the Securities Administrator may, but shall not be obligated to,
enter into any such amendment which affects its own respective rights, duties or
immunities under this Agreement.

Section 7.02. Recordation of Agreement. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust Estate upon the request in writing
of a Noteholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Noteholder requesting recordation) to
the effect that such recordation would materially and beneficially affect the
interests of the Noteholders or is required by law.

Section 7.03. Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS
THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7.04. Notices. All demands and notices hereunder shall be in writing and
shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: General Counsel, or to such other
address as may hereafter be furnished to the other parties hereto in writing;
(ii) in the case of the Indenture Trustee, at the Corporate Trust Office or such
other address as may hereafter be furnished to the other parties hereto in
writing; (iii) in the case of the Mortgage Loan Seller at Alesco Loan Holdings
Trust, 2929 Arch Street, Suite 1703, Philadelphia, PA 19104; Attention: John
Longine, or to such other address as may hereafter be furnished to the other
parties hereto in writing; (iv) in the case of the Master Servicer or Securities
Administrator, Wells Fargo Bank, N.A., P.O. Box 98, Columbia Maryland 21046 (or,
in the case of overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045) (Attention: Corporate Trust Services – Bear Stearns ARM Trust 2007-2),
facsimile no.: (410) 715-2380, or such other address as may hereafter be
furnished to the other parties hereto in writing; or (v) in the case of the
Issuing Entity, to Bear Stearns ARM Trust 2007-2 c/o Wilmington Trust Company,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001;
Attention: Corporate Trust Services, or such other address as may hereafter be
furnished to the other parties hereto in writing; (vi) in the case of the Owner
Trustee, to Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-0001; Attention: Worldwide Securities
Services; or such other address as may hereafter be furnished to the other
parties hereto in writing; and (vii) in the case of the Rating Agencies,
Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., 55 Water
Street, New York, New York 10041, Fitch, Inc., One

 

-51-



--------------------------------------------------------------------------------

State Street Plaza - 32nd Floor, New York, New York 10004 and Moody’s Investors
Service, Inc., 99 Church Street, New York, New York 10007. Any notice delivered
to the Depositor, the Master Servicer, the Securities Administrator, the
Indenture Trustee, the Issuing Entity or the Owner Trustee under this Agreement
shall be effective only upon receipt. Any notice required or permitted to be
mailed to a Noteholder, unless otherwise provided herein, shall be given by
first-class mail, postage prepaid, at the address of such Noteholder as shown in
the Note Register. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given when mailed,
whether or not the Noteholder receives such notice.

Section 7.05. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severed from the remaining covenants, agreements, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Noteholders thereof.

Section 7.06. Successors and Assigns. The provisions of this Agreement shall be
binding upon the parties hereto, the Noteholders and their respective successors
and assigns. The Indenture Trustee shall have the right to exercise all rights
of the Issuing Entity under this Agreement.

Section 7.07. Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 7.08. Counterparts. This Agreement may be executed in two or more
counterparts each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

Section 7.09. Notice to Rating Agencies. The Indenture Trustee shall promptly
provide notice to each Rating Agency with respect to each of the following of
which a Responsible Officer of the Indenture Trustee has actual knowledge or
written notice:

a) Any material change or amendment to this Agreement;

b) The occurrence of any Master Servicer Event of Default that has not been
cured;

c) The resignation or termination of the Master Servicer, the Indenture Trustee
or the Securities Administrator; and

d) Any change in the location of the Payment Account.

Section 7.10. Termination. The respective obligations and responsibilities of
the parties hereto created hereby shall terminate (i) upon the satisfaction and
discharge of the Indenture pursuant to Section 4.10 thereof and, (ii) upon a
REMIC Conversion, in which case, the parties hereto shall enter into the
Underlying REMIC Trust Pooling and Servicing Agreement, which shall include

 

-52-



--------------------------------------------------------------------------------

similar terms as this Agreement (including, without limitation, the foreclosure
restrictions set forth in Section 8.01(c) hereof) and shall govern the servicing
of the Mortgage Loans and related matters, or (iii) if applicable, upon optional
redemption of the Notes pursuant to Section 8.07 thereof. In the event that this
Agreement is terminated by reason of the payment or liquidation of all Mortgage
Loans or the disposition of all property acquired with respect to all Mortgage
Loans under this Section, the Master Servicer shall deliver to the Securities
Administrator for deposit in the Payment Account all distributable amounts
collected with respect to such Mortgage Loans or property.

Section 7.11. No Petition. Each party to this Agreement (and with respect to
Wells Fargo, solely in its capacities as Master Servicer and Securities
Administrator and not in its individual or corporate capacity) by entering into
this Agreement, hereby covenants and agrees that it shall not at any time
institute against the Issuing Entity, or join in any institution against the
Issuing Entity, any bankruptcy proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations of the
Issuing Entity. This section shall survive the termination of this Agreement by
one year.

Section 7.12. No Recourse. The Master Servicer acknowledges that no recourse may
be had against the Issuing Entity, except as may be expressly set forth in this
Agreement.

Section 7.13. Additional Terms Regarding Indenture. The Indenture Trustee shall
have only such duties and obligations under this Agreement as are expressly set
forth herein, and no implied duties on its part shall be read into this
Agreement. In entering into and acting under this Agreement, the Indenture
Trustee shall be entitled to all of the rights, immunities, indemnities and
other protections set forth in Article VI of the Indenture.

It is expressly understood and agreed by the parties that (a) this Agreement is
executed and delivered by Wilmington Trust Company, not individually or
personally, but solely as Owner Trustee, in the exercise of the powers and
authority conferred and vested in it, pursuant to the Trust Agreement, (b) each
of the representations, undertakings and agreements herein made on the part of
the Trust is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Trust, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement or any other related documents;
provided, however, that this provision shall in no way limit or restrict the
liabilities of Wilmington Trust Company under the Agreements to which it is a
party.

 

-53-



--------------------------------------------------------------------------------

ARTICLE VIII

REMIC Conversion

Section 8.01. Consummation of REMIC Conversion.

(a) Upon the receipt by the Owner Trustee, the Depositor, the Securities
Administrator and the Indenture Trustee, pursuant to the Trust Agreement or the
Indenture, as applicable, of a certification in connection with a proposed
transfer of any Privately Offered Notes or Certificates certifying that such
transfer shall cause a TMP Trigger Event, the parties hereto shall facilitate,
and shall cooperate with the other parties required to take, the actions
specified in Article XI of the Indenture required to effect a REMIC Conversion.
In furtherance of the foregoing, the Master Servicer shall (i) cause the related
Servicer, pursuant to the related Servicing Agreement, to purchase from the
Issuing Entity (or with respect to the Mortgage Loans serviced by Wells Fargo
but not originated by the Wells Fargo, to purchase on behalf of the Depositor,
if so requested by the Depositor), or on behalf of the Issuing Entity to sell to
a third party, any REO Property and other Non-REMIC-Eligible Assets at their
then fair market values, and remit the proceeds used for such purchase or
collected from such sale received from the related Servicer to the Securities
Administrator for deposit in the Payment Account, (ii) transfer to the related
Servicer on behalf of the Issuing Entity the documents, records and other items
in its possession related to such liquidated REO Properties and other
Non-REMIC-Eligible Assets upon their release from the lien of the Indenture, and
(iii) provide the Indenture Trustee, the Owner Trustee, the Depositor and the
Securities Administrator with notice of any Realized Losses allocable to any
Class of Notes as a result of the purchase price at which such liquidated REO
Properties and Non-REMIC-Eligible Assets were liquidated, each as described in
Article XI of the Indenture.

(b) In connection with a REMIC Conversion, parties hereto shall enter into the
Underlying REMIC Trust Pooling and Servicing Agreement, which, among other
provisions, shall include similar terms as those set forth in this Agreement
under which the Master Servicer shall service the Mortgage Loans and the other
assets of the Underlying REMIC Trust for the benefit of the holders of the REMIC
Certificates.

(c) Foreclosure Restrictions. After the REMIC Conversion, the Master Servicer
shall apply, and shall cause to be applied by each Servicer, the following
restrictions on foreclosure with respect to any Mortgage Loans that are sixty
(60) or more days Delinquent as of the “startup day” of any REMIC elected by the
Underlying REMIC Trust to hold such Mortgage Loans (each such Mortgage Loan, a
“Foreclosure Restricted Loan”). In connection with the servicing of any
Foreclosure Restricted Loan, the Master Servicer shall determine whether the
acquisition of title to any Mortgaged Property in connection with a foreclosure
on such Foreclosure Restricted Loan contemplated by the related Servicer would
cause the sum of the adjusted basis, for federal income tax purposes, of such
Mortgaged Property and the aggregate adjusted basis of all other assets owned by
such REMIC other than “qualified mortgages” and “permitted investments”, each
within the meaning of section 860G of the Code, to exceed 0.75% of the aggregate
adjusted basis of all of the assets of such REMIC, and if such determination is
made in the affirmative, shall promptly direct the related Servicer in writing
not to acquire on behalf of any REMIC such Mortgaged Property. In such event
with respect to any Foreclosure Restricted Loan, the related Servicer may sell
such Foreclosure Restricted Loan or liquidate the Mortgaged Property

 

-54-



--------------------------------------------------------------------------------

for cash in a foreclosure sale or other transaction. In addition, in connection
with the servicing of any Foreclosure Restricted Loan, the Master Servicer shall
also determine prior to any Payment Date whether the sum of the aggregate
adjusted basis of all Mortgaged Properties acquired on behalf of any REMIC in
connection with foreclosures on Foreclosure Restricted Loans and the aggregate
adjusted basis of all other assets owned by such REMIC other than “qualified
mortgages” and “permitted investments”, each within the meaning of section 860G
of the Code, would exceed 1.0% of the aggregate adjusted basis of all of the
assets of such REMIC following all distributions to the Holders of Notes and
Certificates on such Payment Date, and if such determination is made in the
affirmative, shall promptly direct in writing the related Servicer with respect
to such Mortgaged Properties to dispose of, prior to such Payment Date and on
behalf of such REMIC, enough of such Mortgaged Properties, along with any other
assets owned by such REMIC other than “qualified mortgages” and “permitted
investments”, for cash, such that the sum of the aggregate adjusted basis of any
such Mortgaged Properties remaining in such REMIC and the aggregate adjusted
basis of all other assets owned by such REMIC other than “qualified mortgages”
and “permitted investments” will not exceed 1.0% of the aggregate adjusted basis
of all of the assets of such REMIC immediately following such Payment Date. In
any event with respect to any Foreclosure Restricted Loan, the related Servicer
is permitted to acquire (for its own account and not on behalf of the Underlying
REMIC Trust or any REMIC) any Mortgaged Property related to a Foreclosure
Restricted Loan at the related foreclosure sale for an amount not less than the
greater of: (i) the highest amount bid by any other person at the foreclosure
sale, or (ii) the estimated fair market value of such Mortgaged Property, as
determined by such Servicer in good faith.

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Depositor, the Issuing Entity, the Indenture Trustee,
the Master Servicer, the Securities Administrator and the Mortgage Loan Seller
have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the day and year first above written.

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor By:  

/s/ Baron Silverstein

    Name:   Baron Silverstein Title:   Vice President BEAR STEARNS ARM TRUST
2007-2, as Issuing Entity By: WILMINGTON TRUST COMPANY, not in its individual
capacity but solely as Owner Trustee By:  

/s/ Patricia A. Evans

    Name:   Patricia A. Evans Title:   Vice President CITIBANK, N.A., as
Indenture Trustee By:  

/s/ John J. Byrnes

    Name:   John J. Byrnes Title:   Vice President WELLS FARGO BANK, N.A., as
Master Servicer

By:

 

/s/ Benjamin F. Jordan

   

Name:

 

Benjamin F. Jordan

Title:

 

Assistant Vice President

 

-56-



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Securities Administrator

By:

 

/s/ Benjamin F. Jordan

   

Name:

 

Benjamin F. Jordan

Title:

 

Assistant Vice President

ALESCO LOAN HOLDINGS TRUST, as Mortgage Loan Seller

By:

 

/s/ John Longino

   

Name:

 

John Longino

Title:

 

Chief Financial Officer and Treasurer

 

-57-



--------------------------------------------------------------------------------

STATE OF NEW YORK

   )       )    ss.:

COUNTY OF NEW YORK    

   )   

On the 29th day of June, 2007 before me, a notary public in and for said State,
personally appeared Baron Silverstein, known to me to be a Vice President of
Structured Asset Mortgage Investments II Inc., the corporation that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

[Notarial Seal]

 

-58-



--------------------------------------------------------------------------------

STATE OF DELAWARE   )      )    ss.: COUNTY OF                                )
  

On the 29th day of June, 2007 before me, a notary public in and for said State,
personally appeared                                          known to me to be
a(n)                                  of Wilmington Trust Company, the entity
that executed the within instrument, and also known to me to be the person who
executed it on behalf of said entity, and acknowledged to me that such entity
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

[Notarial Seal]

 

-59-



--------------------------------------------------------------------------------

STATE OF                                    )      )    ss.: COUNTY OF
                           )   

On the 29th day of June, 2007 before me, a notary public in and for said State,
personally appeared                                         , known to me to be
a(n)                                      of Citibank, N.A., the entity that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said entity, and acknowledged to me that such entity
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

[Notarial Seal]

 

-60-



--------------------------------------------------------------------------------

STATE OF MARYLAND   )      )    ss.: COUNTY OF HOWARD               )   

On the 29th day of June, 2007 before me, a notary public in and for said State,
personally appeared                                         , known to me to be
a(n)                                      of Wells Fargo Bank, N.A., the entity
that executed the within instrument, and also known to me to be the person who
executed it on behalf of said entity, and acknowledged to me that such entity
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

[Notarial Seal]

 

-61-



--------------------------------------------------------------------------------

STATE OF MARYLAND   )      )    ss.: COUNTY OF HOWARD                   )   

On the 29th day of June, 2007 before me, a notary public in and for said State,
personally appeared                                         , known to me to be
a(n)                                      of Wells Fargo Bank, N.A., the entity
that executed the within instrument, and also known to me to be the person who
executed it on behalf of said entity, and acknowledged to me that such entity
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

[Notarial Seal]

 

-62-



--------------------------------------------------------------------------------

STATE OF PENNSYLVANIA   )      )    ss.: COUNTY OF PHILADELPHIA                
  )   

On the 29th day of June, 2007 before me, a notary public in and for said State,
personally appeared John Longino, known to me to be an authorized representative
of Alesco Loan Holdings Trust, the corporation that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

Notary Public

[Notarial Seal]

 

-63-



--------------------------------------------------------------------------------

EXHIBIT A

MORTGAGE LOAN SCHEDULE

[PROVIDED UPON REQUEST]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Citibank, N.A. (the “Indenture Trustee”)

     388 Greenwich Street, 14th Floor

  New York, NY 10013

 

     [            ] (the “Custodian”)

 

RE: Sale and Servicing Agreement, dated as of June 29, 2007 (the “Sale and
Servicing Agreement”), among Bear Stearns ARM Trust 2007-2, as Issuing Entity,
Structured Asset Mortgage Investments II Inc., as Depositor, Citibank, N.A., as
Indenture Trustee, Wells Fargo Bank, N.A., as Securities Administrator and
Master Servicer and Alesco Loan Holdings Trust, as Mortgage Loan Seller.

In connection with the administration of the Mortgage Loans held by the related
Custodian for the benefit of the Indenture Trustee pursuant to the
above-captioned Sale and Servicing Agreement, we request the release, and hereby
acknowledge receipt, of the Mortgage File for the Mortgage Loan described below,
for the reason indicated.

This release shall not invalidate any insurance coverage provided in respect of
the Mortgage Loan under any of the Insurance Policies.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

 

                    1.   Mortgage Paid in Full and proceeds have been deposited
into the Payment Account                        2.   Foreclosure   
                    3.   Substitution                        4.   Other
Liquidation                        5.   Nonliquidation   
Reason:                                     
                                                           
                    6.   California Mortgage Loan paid in full   

 

By:  

 

(authorized signer)

Issuing Entity:                                       
                                    

Address:                                     
                                                  

Date:                                     
                                                        

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

WELLS FARGO SERVICING AGREEMENT AND ASSIGNMENT AGREEMENT

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

COUNTRYWIDE SERVICING AGREEMENT AND ASSIGNMENT AGREEMENT

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MORTGAGE LOAN PURCHASE AGREEMENT

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

SERVICING CRITERIA TO BE ADDRESSED IN

ASSESSMENT OF COMPLIANCE

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions

Primary Servicer – transaction party having borrower contact

Master Servicer – aggregator of pool assets

Securities Administrator – waterfall calculator

Back-up Servicer – named in the transaction (in the event a Back up Servicer
becomes the Primary Servicer, follow Primary Servicer obligations)

Custodian – safe keeper of pool assets

Indenture Trustee – fiduciary of the transaction

Note: The definitions above describe the essential function that the party
performs, rather than the party’s title. So, for example, in a particular
transaction, the trustee may perform the “paying agent” and “securities
administrator” functions, while in another transaction, the securities
administrator may perform these functions.

Where there are multiple checks for criteria the attesting party shall identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

Key: X – obligation

 

Reg AB
Reference

  

Servicing Criteria

  

Primary

Servicer

  

Master

Servicer

  

Securities

Admin

  

Custodian

  

Indenture

Trustee

(nominal)

   General Servicing Considerations               

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   
X    X    X      

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.    X    X         

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.               

 

F-1



--------------------------------------------------------------------------------

Reg AB
Reference

  

Servicing Criteria

   Primary
Servicer    Master
Servicer    Securities
Admin    Custodian   

Indenture
Trustee

(nominal)

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    X    X             Cash Collection and Administration
              

1122(d)(2)(i)

   Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.    X    X    X      

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.    X    X    X      

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.    X   
X    X      

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    X    X    X      

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    X    X    X
     

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.    X   
   X      

 

F-2



--------------------------------------------------------------------------------

Reg AB
Reference

  

Servicing Criteria

  

Primary
Servicer

  

Master
Servicer

  

Securities
Admin

  

Custodian

  

Indenture
Trustee

(nominal)

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    X    X    X         
Investor Remittances and Reporting               

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
indenture trustee’s records as to the total unpaid principal balance and number
of Pool Assets serviced by the Servicer.    X    X    X      

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    X    X    X      

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    X    X    X      

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    X    X    X
     

 

F-3



--------------------------------------------------------------------------------

Reg AB
Reference

  

Servicing Criteria

  

Primary
Servicer

  

Master
Servicer

  

Securities
Admin

  

Custodian

  

Indenture
Trustee

(nominal)

   Pool Asset Administration               

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.    X          X   

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements    X          X   

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.    X       X      

1122(d)(4)(iv)

   Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.    X            

1122(d)(4)(v)

   The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.    X            

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s pool assets
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.    X    X         

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.    X    X         

 

F-4



--------------------------------------------------------------------------------

Reg AB

Reference

  

Servicing Criteria

  

Primary
Servicer

  

Master
Servicer

  

Securities
Admin

  

Custodian

  

Indenture
Trustee

(nominal)

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
pool asset is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent pool assets including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).    X            

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for pool assets with
variable rates are computed based on the related pool asset documents.    X   
        

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.    X            

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.    X         
  

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the Servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   
X            

 

F-5



--------------------------------------------------------------------------------

Reg AB

Reference

  

Servicing Criteria

  

Primary
Servicer

  

Master
Servicer

  

Securities
Admin

  

Custodian

  

Indenture
Trustee

(nominal)

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.    X            

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.    X    X         

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements. [In this transaction there is no external enhancement or
other support.]    X       X      

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G

FORM 10-D, FORM 8-K AND FORM 10-K REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party
shall be primarily responsible for reporting the information to the party
identified as responsible for preparing the Securities Exchange Act Reports
pursuant to Section 3.16 of the Sale and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked “Monthly Statement to Noteholders”
are required to be included in the periodic payment date statement required
under the Indenture, provided by the Securities Administrator based on
information received from the party providing such information; and b) items
marked “Form 10-D report” are required to be in the Form 10-D report but not the
Monthly Statements to Noteholders, provided by the party indicated. Information
under all other Items of Form 10-D is to be included in the Form 10-D report.
All such information and any other Items on Form 8-K and Form 10-D set forth in
this Exhibit shall be sent to the Securities Administrator and the Depositor.

 

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

10-D

   Must be filed within 15 days of the distribution date for the asset-backed
securities.       (nominal)          1    Distribution and Pool Performance
Information                            Item 1121(a) – Distribution and Pool
Performance Information                            (1) Any applicable record
dates, accrual dates, determination dates for calculating distributions and
actual distribution dates for the distribution period.         

X

 

(Monthly Statements to Noteholders)

                  (2) Cash flows received and the sources thereof for
distributions, fees and expenses.         

X

 

(Monthly Statements to Noteholders)

           

 

G-1



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture
Trustee

  

Depositor

  

Mortgage
Loan

Seller

      (3) Calculated amounts and distribution of the flow of funds for the
period itemized by type and priority of payment, including:         

X

(Monthly Statements to Noteholders)

                 

(i) Fees or expenses accrued and paid, with an identification of the general
purpose of such fees and the party receiving such fees or expenses.

        

X

(Monthly Statements to Noteholders)

                 

(ii) Payments accrued or paid with respect to enhancement or other support
identified in Item 1114 of Regulation AB (such as insurance premiums or other
enhancement maintenance fees), with an identification of the general purpose of
such payments and the party receiving such payments.

        

X

(Monthly Statements to Noteholders)

                 

(iii) Principal, interest and other distributions accrued and paid on the
asset-backed securities by type and by class or series and any principal or
interest shortfalls or carryovers.

        

X

(Monthly Statements to Noteholders)

           

 

G-2



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture
Trustee

  

Depositor

  

Mortgage
Loan

Seller

     

(iv) The amount of excess cash flow or excess spread and the disposition of
excess cash flow.

        

X

(Monthly Statements to Noteholders)

                  (4) Beginning and ending principal balances of the
asset-backed securities.         

X

(Monthly Statements to Noteholders)

                  (5) Interest rates applicable to the pool assets and the
asset-backed securities, as applicable. Consider providing interest rate
information for pool assets in appropriate distributional groups or incremental
ranges.         

X

(Monthly Statements to Noteholders)

                  (6) Beginning and ending balances of transaction accounts,
such as reserve accounts, and material account activity during the period.      
  

X

(Monthly Statements to Noteholders)

                  (7) Any amounts drawn on any credit enhancement or other
support identified in Item 1114 of Regulation AB, as applicable, and the amount
of coverage remaining under any such enhancement, if known and applicable.      
  

X

(Monthly Statements to Noteholders)

           

 

G-3



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

      (8) Number and amount of pool assets at the beginning and ending of each
period, and updated pool composition information, such as weighted average
coupon, weighted average remaining term, pool factors and prepayment amounts.   
     

X

 

(Monthly Statements to Noteholders)

         Updated pool composition information fields to be as specified by
Depositor from time to time          (9) Delinquency and loss information for
the period.    X    X   

X

 

(Monthly Statements to Noteholders)

                  In addition, describe any material changes to the information
specified in Item 1100(b)(5) of Regulation AB regarding the pool assets.
(methodology)    X                         (10) Information on the amount, terms
and general purpose of any advances made or reimbursed during the period,
including the general use of funds advanced and the general source of funds for
reimbursements.    X    X   

X

 

(Monthly Statements to Noteholders)

           

 

G-4



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

      (11) Any material modifications, extensions or waivers to pool asset
terms, fees, penalties or payments during the distribution period or that have
cumulatively become material over time.    X    X   

X

 

(Monthly Statements to Noteholders)

                  (12) Material breaches of pool asset representations or
warranties or transaction covenants.    X    X   

X

 

(if agreed upon by the parties)

         X          (13) Information on ratio, coverage or other tests used for
determining any early amortization, liquidation or other performance trigger and
whether the trigger was met.         

X

 

(Monthly Statements to Noteholders)

                  (14) Information regarding any new issuance of asset-backed
securities backed by the same asset pool,                   X         

information regarding any pool asset changes (other than in connection with a
pool asset converting into cash in accordance with its terms), such as additions
or removals

   X    X    X          X   

 

G-5



--------------------------------------------------------------------------------

Form

   Item   

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

     

in connection with a prefunding or revolving period and pool asset substitutions
and repurchases (and purchase rates, if applicable), and cash flows available
for future purchases, such as the balances of any prefunding or revolving
accounts, if applicable.

                          

Disclose any material changes in the solicitation, credit-granting,
underwriting, origination, acquisition or pool selection criteria or procedures,
as applicable, used to originate, acquire or select the new pool assets.

                  X    X

 

G-6



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

     

Item 1121(b) – Pre-Funding or Revolving Period Information

 

Updated pool information as required under Item 1121(b).

                  X      

2

   Legal Proceedings                            Item 1117 – Legal proceedings
pending against the following entities, or their respective property, that is
material to Certificateholders, including proceedings known to be contemplated
by governmental authorities:                            Sponsor (Seller)      
               X       Depositor                   X          Trustee         
                  Issuing entity                   X          Master Servicer,
affiliated Servicer, other Servicer servicing 20% or more of pool assets at time
of report, other material servicers    X    X                      Securities
Administrator          X                   Originator of 20% or more of pool
assets as of the Cut-off Date                   X          Custodian            
X         

 

G-7



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

   3    Sales of Securities and Use of Proceeds                           

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K. Pricing information can be omitted if
securities were not registered.

                  X       4    Defaults Upon Senior Securities                  
        

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

         X                5    Submission of Matters to a Vote of Security
Holders                           

Information from

Item 4 of Part II of Form 10-Q

         X            

 

G-8



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture
Trustee

  

Depositor

  

Mortgage
Loan

Seller

   6    Significant Obligors of Pool Assets                           

Item 1112(b) –

Significant

Obligor Financial

Information*

                  X          *This information need only be reported on the Form
10-D for the distribution period in which updated information is required
pursuant to the Item.                         7    Significant Enhancement
Provider Information                            Item 1114(b)(2) – Credit
Enhancement Provider Financial Information*                           

Determining applicable disclosure threshold

         X            

 

G-9



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

     

Requesting required financial information or effecting incorporation by
reference

         X                   Item 1115(b) – Derivative Counterparty Financial
Information*                           

Determining current maximum probable exposure

                  X         

Determining current significance percentage

         X                  

Requesting required financial information or effecting incorporation by
reference

         X                   *This information need only be reported on the Form
10-D for the distribution period in which updated information is required
pursuant to the Items.                     

 

G-10



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

   Master
Servicer    Securities
Administrator    Custodian   

Indenture

Trustee

   Depositor   

Mortgage
Loan

Seller

   8    Other Information                            Disclose any information
required to be reported on Form 8-K during the period covered by the Form 10-D
but not reported    The Responsible Party for the applicable Form 8-K item as
indicated below.    9    Exhibits                            Distribution report
         X                   Exhibits required by Item 601 of Regulation S-K,
such as material agreements                   X   

8-K

   Must be filed within four business days of an event reportable on Form 8-K.
               1.01    Entry into a Material Definitive Agreement               
           

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custodial agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

   X    X    X
         X    X    1.02    Termination of a Material Definitive Agreement    X
   X    X
         X    X      

Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

Examples: servicing agreement, custodial agreement.

                    

 

G-11



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture
Trustee

  

Depositor

  

Mortgage
Loan

Seller

   1.03    Bankruptcy or Receivership                           

Disclosure is required regarding the bankruptcy or receivership, if known to the
Master Servicer, with respect to any of the following:

 

Sponsor (Seller), Depositor, Master Servicer, affiliated Servicer, other
Servicer servicing 20% or more of pool assets at time of report, other material
servicers, Certificate Administrator, Trustee, significant obligor, credit
enhancer (10% or more), derivatives counterparty, Custodian

   X    X    X    X       X    X    2.04    Triggering Events that Accelerate or
Increase a Direct Financial Obligation or an Obligation under an Off-Balance
Sheet Arrangement                           

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the Monthly Statement to Certificateholders

      X    X            

 

G-12



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture
Trustee

  

Depositor

  

Mortgage
Loan

Seller

   3.03    Material Modification to Rights of Security Holders                  
         Disclosure is required of any material modification to documents
defining the rights of Certificateholders, including the Pooling and Servicing
Agreement          X          X       5.03    Amendments to Articles of
Incorporation or Bylaws; Change in Fiscal Year                           
Disclosure is required of any amendment “to the governing documents of the
issuing entity”                   X   

 

G-13



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

   5.06    Change in Shell Company Status                            [Not
applicable to ABS issuers]                   X       6.01    ABS Informational
and Computational Material                            [Not included in reports
to be filed under Section 3.18]                   X       6.02    Change of
Servicer or Trustee                            Requires disclosure of any
removal, replacement, substitution or addition of any master servicer,
affiliated servicer, other servicer servicing 10% or more of pool assets at time
of report, other material servicers, certificate administrator or trustee.    X
   X    X          X          Reg AB disclosure about any new servicer is also
required.    X                         Reg AB disclosure about any new trustee
is also required.                X (to the extent of a new trustee)            
Reg AB disclosure about any new securities administrator is also required.      
   X            

 

G-14



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

   6.03    Change in Credit Enhancement or Other External Support [In this
transaction there is no external enhancement or other support.]               
            Covers termination of any enhancement in manner other than by its
terms, the addition of an enhancement, or a material change in the enhancement
provided. Applies to external credit enhancements as well as derivatives.      
   X          X          Reg AB disclosure about any new enhancement provider is
also required.                   X       6.04    Failure to Make a Required
Distribution          X                6.05    Securities Act Updating
Disclosure                            If any material pool characteristic
differs by 5% or more at the time of issuance of the securities from the
description in the final prospectus, provide updated Reg AB disclosure about the
actual asset pool.                   X   

 

G-15



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

      If there are any new servicers or originators required to be disclosed
under Regulation AB as a result of the foregoing, provide the information called
for in Items 1108 and 1110 respectively.                   X       7.01   
Regulation FD Disclosure    X    X    X    X       X       8.01    Other Events
                           Any event, with respect to which information is not
otherwise called for in Form 8-K, that the registrant deems of importance to
security holders.                   X       9.01    Financial Statements and
Exhibits    The Responsible Party applicable to reportable event.

10-K

   Must be filed within 90 days of the fiscal year end for the registrant.      
         9B    Other Information                            Disclose any
information required to be reported on Form 8-K during the fourth quarter
covered by the Form 10-K but not reported    The Responsible Party for the
applicable Form 8-K item as indicated above.    15    Exhibits and Financial
Statement Schedules                            Item 1112(b) – Significant
Obligor Financial Information                   X   

 

G-16



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture

Trustee

  

Depositor

  

Mortgage
Loan

Seller

      Item 1114(b)(2) – Credit Enhancement Provider Financial Information      
                    

Determining applicable disclosure threshold

         X                  

Requesting required financial information or effecting incorporation by
reference

         X                   Item 1115(b) – Derivative Counterparty Financial
Information                           

Determining current maximum probable exposure

                  X         

Determining current significance percentage

         X                  

Requesting required financial information or effecting incorporation by
reference

         X            

 

G-17



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

   Master
Servicer    Securities
Administrator    Custodian   

Indenture

Trustee

   Depositor   

Mortgage
Loan

Seller

      Item 1117 – Legal proceedings pending against the following entities, or
their respective property, that is material to Certificateholders, including
proceedings known to be contemplated by governmental authorities:               
            Sponsor (Seller)                      X       Depositor            
      X          Trustee                            Issuing entity            
      X          Master Servicer, affiliated Servicer, other Servicer servicing
20% or more of pool assets at time of report, other material servicers    X    X
                     Securities Administrator          X                  
Originator of 20% or more of pool assets as of the Cut-off Date               
   X          Custodian             X                Item 1119 – Affiliations
and relationships between the following entities, or their respective
affiliates, that are material to Certificateholders:                           
Sponsor (Seller)                      X       Depositor                   X   
      Trustee                     

 

G-18



--------------------------------------------------------------------------------

Form

  

Item

  

Description

  

Primary

Servicer

  

Master
Servicer

  

Securities
Administrator

  

Custodian

  

Indenture
Trustee

  

Depositor

  

Mortgage
Loan

Seller

      Master Servicer, affiliated Servicer, other Servicer servicing 20% or more
of pool assets at time of report, other material servicers    X    X            
         Securities Administrator          X                   Originator      
            X          Custodian             X                Credit
Enhancer/Support Provider                   X          Significant Obligor      
            X          Item 1122 – Assessment of Compliance with Servicing
Criteria    X    X    X    X                Item 1123 – Servicer Compliance
Statement    X    X               

 

G-19



--------------------------------------------------------------------------------

EXHIBIT H

ADDITIONAL DISCLOSURE NOTIFICATION

Wells Fargo Bank, N.A. as Securities Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Fax: (410) 715-2380

E-mail: cts.sec.notifications@wellsfargo.com

Attn: Corporate Trust Services – BSARM 2007-2-SEC REPORT PROCESSING

RE: **Additional Form [            ] Disclosure**Required

Ladies and Gentlemen:

In accordance with Section 3.17 of the Sale and Servicing Agreement, dated as of
June 29, 2007, among the Depositor, Bear Stearns ARM Trust 2007-2, as Issuing
Entity, Alesco Loan Holdings Trust, as Sponsor, Wells Fargo Bank, National
Association, as Master Servicer and Securities Administrator and Citibank, N.A.
as Indenture Trustee. The undersigned hereby notifies you that certain events
have come to our attention that [shall][may] need to be disclosed on Form
[            ].

Description of Additional Form [            ] Disclosure:

List of Any Attachments hereto to be included in the Additional Form
[             ] Disclosure:

Any inquiries related to this notification should be directed to [            ],
phone number: [            ]; email address: [            ].

 

[NAME OF PARTY] as [role]

By:

 

 

Name:

 

Title:

 

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BACK-UP CERTIFICATION

RE: The [                    ] agreement dated as of [            ], 200[    ]
(the “Agreement”), among [IDENTIFY PARTIES]

I,                                     , the                          of [NAME
OF COMPANY], certify to [the Purchaser], [the Depositor], and the [Master
Servicer] [Securities Administrator] [Indenture Trustee], and their officers,
with the knowledge and intent that they shall rely upon this certification,
that:

(1) I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200[    ] that were delivered by the
Company to the [Depositor] [Master Servicer] [Securities Administrator]
[Indenture Trustee] pursuant to the Agreement (collectively, the “Company
Servicing Information”);

(2) Based on my knowledge, the Company Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;

(3) Based on my knowledge, all of the Company Servicing Information required to
be provided by the Company under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Indenture Trustee];

(4) I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

(5) The Compliance Statement required to be delivered by the Company pursuant to
the Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer or Subcontractor pursuant to
the Agreement, have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.

 

Date:  

 

By:   Name:  

 

Title:  

 

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CERTIFICATION TO BE PROVIDED BY THE

[SECURITIES ADMINISTRATOR]

 

  Re:                                                          Trust
200    -            (the “Trust”), Mortgage-Backed Notes, Series
200    -            , issued pursuant to the Trust Agreement, dated as of
             1, 200    , among                                         
                , as Depositor, Wells Fargo Bank, National Association, as
[Securities Administrator] and                                         
                                             

The [Securities Administrator] hereby certifies to the Depositor, and its
officers, directors and affiliates, and with the knowledge and intent that they
will rely upon this certification, that:

(1) I have reviewed the annual report on Form 10-K for the fiscal year
[            ] (the “Annual Report”), and all reports on Form 10-D required to
be filed in respect of period covered by the Annual Report (collectively with
the Annual Report, the “Reports”), of the Trust;

(2) To my knowledge, (a) the Reports, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by the
Annual Report, and (b) the [Securities Administrator’s] assessment of compliance
and related attestation report referred to below, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
such assessment of compliance and attestation report;

(3) To my knowledge, the distribution information required to be provided by the
[Securities Administrator] under the Trust Agreement for inclusion in the
Reports is included in the Reports;

(4) I am responsible for reviewing the activities performed by the [Securities
Administrator] under the Trust Agreement, and based on my knowledge and the
compliance review conducted in preparing the compliance statement of the
[Securities Administrator] required by the Trust Agreement, and except as
disclosed in the Reports, the [Securities Administrator] has fulfilled its
obligations under the Trust Agreement in all material respects; and

(5) The report on assessment of compliance with servicing criteria applicable to
the [Securities Administrator] for asset-backed securities of the [Securities
Administrator] and each Subcontractor utilized by the [Securities Administrator]
and related attestation report on assessment of compliance with servicing
criteria applicable to it required to be included in the Annual Report in
accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and
15d-18 has been included as an exhibit to the Annual Report. Any material
instances of non-compliance are described in such report and have been disclosed
in the Annual Report.

 

J-1



--------------------------------------------------------------------------------

In giving the certifications above, the [Securities Administrator] has
reasonably relied on information provided to it by the following unaffiliated
parties: [names of servicer(s), master servicer, subservicer, depositor,
trustee, custodian(s)]

 

Date:  

 

 

[Signature] [Title]

 

J-2



--------------------------------------------------------------------------------

Exhibit K

FORM OF ALESCO FINANCIAL INC. GUARANTEE

GUARANTEE OF

ALESCO FINANCIAL INC.

THIS GUARANTEE (the “Guarantee”), dated as of June 29, 2007, is made and entered
into upon the terms hereinafter set forth, by ALESCO FINANCIAL INC., a Maryland
corporation (the “Guarantor”), for the benefit of Citibank, N.A. as indenture
trustee (on behalf of the Noteholders) (the “Indenture Trustee”) pursuant to
that certain Sale and Servicing Agreement, dated as of July 29, 2007, among
Structured Asset Mortgage Investments II. Inc., as depositor, Bear Stearns ARM
Trust 2007-2, as issuing entity, Wells Fargo Bank, N.A., as master servicer and
securities administrator, and Alesco Loan Holdings Trust, as mortgage loan
seller.

RECITALS:

1. Pursuant to the Mortgage Loan Purchase Agreement, dated as of June 29, 2007,
by and between Structured Asset Mortgage Investments II Inc., as depositor (the
“Depositor”) and Alesco Loan Holdings Trust, as mortgage loan seller (the
“Mortgage Loan Seller”) (the “MLPA”), the Mortgage Loan Seller has sold certain
mortgage loans (the “Mortgage Loans”) and related assets to the Depositor, which
has in turn sold them to the Issuing Entity.

In addition, the Mortgage Loan Seller has made certain representations and
warranties with respect to the Mortgage Loans, and has agreed to cure,
repurchase or substitute each Mortgage Loan that is determined to have breached
a representation or warranty made by it with respect thereto in accordance with
Section 7 of the MLPA. Pursuant to Section 13 of the MLPA, the Mortgage Loan
Seller has agreed to indemnify and hold harmless the Depositor and its
directors, officers and controlling persons from and against any loss, claim,
damage or liability or action arises out of, or is based upon any untrue
statement of a material fact contained in the Mortgage Loan Seller’s Information
(as defined therein). Pursuant to Section 7.02 of the Amended and Restated Trust
Agreement, dated as of June 29, 2007, among the Depositor, the Owner Trustee and
the Securities Administrator (the “Trust Agreement”), the Mortgage Loan Seller
has agreed to indemnify the Indemnified Parties (as defined therein) for
Expenses (as defined therein) for which the Depositor is required to indemnify
the Indemnified Parties (as defined therein) pursuant to Section 7.02 of the
Amended and Restated Trust Agreement, other than (1) any Expenses required to be
covered by the Master Servicer pursuant to Section 5.03 of the Sale and
Servicing Agreement or (2) and any Expenses actually paid by the Depositor in
accordance with Section 7.02 of the Amended and Restated Trust Agreement, (each
of the obligations in this paragraph, collectively, the “Guaranteed
Obligations”).

2. The Guarantor is the indirect parent company of the Mortgage Loan Seller and
desires to guarantee the Guaranteed Obligations as provided herein.

 

K-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged by
the Guarantor, the Guarantor hereby agrees as follows:

AGREEMENT

1. Guaranty. Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Indenture Trustee and the Owner Trustee the prompt, faithful
and full payment of the Guaranteed Obligations. This Guarantee is a present and
continuing guaranty of payment of the Guaranteed Obligations and not of
collectability and is in no way conditioned upon any attempt of Indenture
Trustee or the Owner Trustee, as the case may be, to enforce any action against
or to collect any of the Guaranteed Obligations from the Mortgage Loan Seller.

2. Continuing Guaranty. This Guarantee is intended to be and shall be construed
to be a continuing, absolute and unconditional guaranty. Guarantor guarantees
that the Guaranteed Obligations will be paid promptly and strictly in accordance
with the terms of this Guarantee. Without limiting the generality of the
foregoing, Guarantor agrees that its obligations hereunder shall not be
released, diminished or impaired by, and waives any rights which it might
otherwise have which relate to any of the following (whether or not Guarantor
has consented thereto or received any notice thereof):

(a) any extension, settlement, modification, amendment, compromise, waiver or
release in respect of any Guaranteed Obligations;

(b) any lack of enforceability of the Guaranteed Obligations or any other
agreement or instrument relating thereto;

(c) any change in the corporate existence, structure or ownership of the
Mortgage Loan Seller or Guarantor or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Mortgage Loan Seller, Guarantor or
Indenture Trustee;

(d) the existence of any claim, defense, set-off or other rights or remedies
which Guarantor at any time may have against the Mortgage Loan Seller whether in
connection with this Guarantee, the transactions contemplated hereby or any
other transaction;

(e) any grant of any security or support for the Guaranteed Obligations whenever
occurring, including any pledge of collateral for the Guaranteed Obligations or
any person guaranteeing or otherwise becoming liable for the payment or
performance of the Guaranteed Obligations; or

(f) any impairment of any security or support for the Guaranteed Obligations,
including any full or partial release, failure to perfect, exchange,
subordination, or waste of any collateral for the Guaranteed Obligations or any
full or partial release of the Mortgage Loan Seller, any guarantor, or any other
person liable for the payment of the Guaranteed Obligations.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if any payment on the Guaranteed Obligations must be refunded for any
reason, including any bankruptcy proceeding. In the event that the Securities
Administrator must refund

 

K-2



--------------------------------------------------------------------------------

any payment received on or against the Guaranteed Obligations, any prior release
of or from this Guarantee shall be without effect, and this Guarantee shall be
reinstated in full force and effect. It is the intention of Guarantor that the
Guarantor’s obligations hereunder shall not be discharged until all payment of
the Guaranteed Obligations have been finally and irrevocably paid or performed
in full and are no longer subject to being set aside or returned under any law,
rule or regulation.

3. Payment. Whenever any of the Guaranteed Obligations shall be payable or shall
with the passage of time, become payable and at all times then and thereafter
that any such amounts remain unpaid (for any duration), Guarantor shall, upon
receiving written demand (without the necessity or obligation to make or have
made a similar demand on, or collection or other enforcement steps against, the
Mortgage Loan Seller), pay the amount due thereunder to the Securities
Administrator on behalf of the Indenture Trustee on the later of (i) the date
such amount is required to be paid by the seller and (ii) within five
(5) Business Days after receiving such written demand without set off,
counterclaim or defense against the Indenture Trustee in immediately available
funds and lawful currency of the United States of America. The obligations of
Guarantor hereunder shall rank pari passu with its senior unsecured debt
obligations.

4. Waiver. Guarantor hereby unconditionally waives (a) promptness, diligence,
notice of acceptance with respect to the Guaranteed Obligations, (b) any right
to require the Indenture Trustee to enforce its rights or remedies against the
Mortgage Loan Seller or any other person, firm or corporation before proceeding
against Guarantor and (c) filing of claims with a court in the event of
insolvency or bankruptcy of the Mortgage Loan Seller. Guarantor acknowledges and
agrees that its obligations to the Indenture Trustee under this Guarantee are
separate and distinct from the Mortgage Loan Seller’s obligations under the Sale
and Servicing Agreement, the MLPA and the Trust Agreement and that a separate
action or actions for the enforcement of this Guarantee may be brought and
prosecuted against Guarantor whether or not the Mortgage Loan Seller is joined
therein.

5. Representations and Warranties. Guarantor hereby represents and warrants to
Indenture Trustee the following:

(a) Guarantor is a corporation duly formed, validly existing and in good
standing under the laws of the state of Maryland. Guarantor has all necessary
corporate power and authority to (i) conduct its business and own its
properties, and (ii) execute and deliver this Guarantee and to perform all of
its obligations hereunder. The execution, delivery and performance of this
Guarantee by Guarantor have been duly and validly authorized by all requisite
limited liability company action on the part of Guarantor.

(b) This Guarantee has been duly executed and delivered on behalf of Guarantor,
and this Guarantee constitutes the legal, valid and binding obligation of
Guarantor, enforceable against it in accordance with its terms; subject,
however, to bankruptcy, insolvency, reorganization and other laws affecting
creditors’ rights generally and, with regard to any equitable remedies, to the
discretion of the court before which proceedings to obtain such remedies may be
pending.

 

K-3



--------------------------------------------------------------------------------

(c) The making and performance by Guarantor of this Guarantee does not
(i) violate any provision of law or any rule, regulation, order, writ, judgment,
decree or determination currently in effect having applicability to Guarantor or
Guarantor’s formation, organization or other governing documents, or (ii) result
in a breach of or constitute a default under any agreement to which Guarantor is
a party or by which Guarantor is currently bound or affected; and all consents
or approvals under such agreements and instruments necessary to permit the valid
execution, delivery and performance by Guarantor of this Guarantee have been
obtained.

6. No Waiver; Remedies. No failure on the part of the Indenture Trustee to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

7. Acknowledgment. The Guarantor acknowledges that this Guarantee shall be for
the benefit of the Indenture Trustee, acting on behalf of the Noteholders.

8. Notices. All notices, requests, demands, consents and other communications
and deliveries under this Guarantee shall be in writing and (i) delivered in
person or by courier, (ii) sent by facsimile transmission, or (iii) mailed
certified first class mail, postage prepaid, return receipt requested, to the
appropriate party at the following address:

 

If to Indenture Trustee:      Citibank, N.A.      388 Greenwich Street, 14th
Floor      New York, New York 10013      Telephone:   (212) 816-5773     
Facsimile:   (212) 816-5527 If to Guarantor:      Alesco Financial Inc.     
2929 Arch Street, Suite 1703      Philadelphia, Pennsylvania 19104      Attn:
John Longino      With a copy to: Daniel Munley, Esq., Corporate Counsel     
Telephone:   (215) 701-9555      Facsimile:   (215) 701-8282 If to Securities
     Wells Fargo Bank, N.A. Administrator:      9062 Old Annapolis Road     
Columbia, Maryland 21045      Attention: Client Services Manager: BSARM 2007-2
     Telephone:   (410) 884-2000      Facsimile:   (410) 715-2380

or to such other address as a party hereto may designate to the other party by
notice given as provided herein. Such notices shall be effective (a) if
delivered in person or by courier, upon actual receipt by the intended
recipient, (b) if sent by facsimile transmission, when the sender receives
confirmation that such notice was received at the facsimile number of the
addressee, or (c) if mailed, upon the date of delivery as shown by the return
receipt therefor.

 

K-4



--------------------------------------------------------------------------------

9. Amendments. No release or waiver of any provision of this Guarantee nor
consent to any departure therefrom shall in any event be effective unless the
same shall be in writing and signed by the party against whom such waiver,
release or consent is to be enforced. This Guarantee may not be amended except
by written agreement signed by Guarantor and the Indenture Trustee and
Securities Administrator and the Indenture Trustee and Securities Administrator
shall be entitled to receive an opinion stating that such amendment shall not
have a material adverse effect on the Noteholders (such opinion of counsel not
to be at the expense of the Indenture Trustee).

10. Binding Nature. This Guarantee shall be binding upon the successors and
permitted assigns of Guarantor and inure to the benefit of the Indenture Trustee
and its successors and assigns, and each and every reference herein to the
Indenture Trustee shall also include and refer to each and every successor and
assign of the Indenture Trustee. Notwithstanding anything to the contrary
provided herein, Guarantor shall not assign this Guarantor or delegate any of
its duties hereunder.

11. Governing Law. This Guarantee shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to the
conflict of laws principles thereof, other than Section 5-1401 of the New York
General Obligations Law which shall apply hereto).

12. Entire Agreement. This writing is the complete and exclusive statement of
the terms of this Guarantee and supersedes all prior oral or written
representations, understandings, and agreements between the Indenture Trustee
and Guarantor with respect to the subject matter hereof. The Indenture Trustee
and Guarantor agree that there are no conditions to the full effectiveness of
this Guarantee.

13. Unenforceable Provisions. Any provision contained in this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereby agree
that they shall negotiate in good faith to replace any invalid or unenforceable
provision with a new provision whose meaning and character will correspond as
nearly as possible to the original purpose and intent of this Guarantee, in
accordance with applicable law.

14. Waiver of Jury Trial. GUARANTOR AGREES THAT ANY SUIT, ACTION, OR PROCEEDING,
WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY GUARANTOR, BY THE
INDENTURE TRUSTEE OR BY ANY SUCCESSOR OR ASSIGN OF THE INDENTURE TRUSTEE ON OR
WITH RESPECT TO THIS GUARANTEE OR WHICH IN ANY WAY RELATES, DIRECTLY OR
INDIRECTLY, TO THE TRANSACTIONS, GUARANTEED OBLIGATIONS OR ANY EVENT,
TRANSACTION, OR OCCURRENCE ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
GUARANTEED OBLIGATIONS, OR THE DEALINGS OF THE PARTIES WITH RESPECT THERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.

 

K-5



--------------------------------------------------------------------------------

15. Counterparts. The parties hereto may execute this Guarantee in counterparts,
which shall, in the aggregate, when signed by both parties hereto constitute one
and the same instrument, and, thereafter, each counterpart shall be deemed an
original instrument as against any party who has signed it. A facsimile
transmission of this Guarantee bearing a signature on behalf of a party will be
legal and binding on such party.

16. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the respective meanings assigned to such terms in Appendix A to the
Indenture.

[SIGNATURES ON FOLLOWING PAGE]

 

K-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be executed by
its duly authorized officer as of the date first above written.

 

ALESCO FINANCIAL INC.

By:

 

 

Name:

 

Title:

 